 



Exhibit 10.2
SHARE PURCHASE AGREEMENT
BY AND AMONG
LINCOLN ELECTRIC HOLDINGS, INC.
AND ALL OF THE
SHAREHOLDERS OF
J.W. HARRIS CO., INC.,
AUTOBRAZE, INC., AND
HARRIS-EURO CORP.
IDENTIFIED HEREIN
April 29, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I.   PURCHASE AND SALE     1  
 
               
 
  1.1   Purchase and Sale of Shares     1  
 
               
 
  1.2   Purchase Price     2  
 
               
 
  1.3   Closing     3  
 
               
 
  1.4   Post-Closing Purchase Price Adjustment     4  
 
                ARTICLE II.   REPRESENTATIONS AND WARRANTIES OF LINCOLN ELECTRIC
    6  
 
               
 
  2.1   Organization and Standing     6  
 
               
 
  2.2   Authority     6  
 
               
 
  2.3   Conflicts, Consents and Approval     7  
 
                ARTICLE III.   REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL
SHAREHOLDERS     7  
 
               
 
  3.1   Organization and Standing     7  
 
               
 
  3.2   Subsidiaries     8  
 
               
 
  3.3   Authority     10  
 
               
 
  3.4   Capitalization of the Companies     10  
 
               
 
  3.5   Conflicts, Consents and Approvals     12  
 
               
 
  3.6   Absence of Certain Changes     12  
 
               
 
  3.7   Financial Statements     14  
 
               
 
  3.8   Undisclosed Liabilities     15  
 
               
 
  3.9   Taxes     15  
 
               
 
  3.10   Compliance with Law; Permits; Ethical Practices     18  
 
               
 
  3.11   Intellectual Property     19  
 
               
 
  3.12   Title to and Condition of Properties     21  
 
               
 
  3.13   Environmental Matters     22  
 
               
 
  3.14   Litigation     23  
 
               
 
  3.15   Brokerage and Finder’s Fees     24  
 
               
 
  3.16   Employee Benefit Matters     24  
 
               
 
  3.17   Officers, Employees and Compensation     28  
 
               
 
  3.18   Contracts     29  
 
               
 
  3.19   Accounts Receivable; Inventories     30  

-i- 



--------------------------------------------------------------------------------



 



                              Page  
 
  3.20   Labor Matters     31  
 
               
 
  3.21   Operation of the Companies’ Business; Relationships     31  
 
               
 
  3.22   Product Warranties and Liabilities     31  
 
               
 
  3.23   Insurance     32  
 
               
 
  3.24   Books of Account; Records; Bank Accounts     32  
 
               
 
  3.25   Disclosures     33  
 
                ARTICLE IIIA.   REPRESENTATIONS AND WARRANTIES OF THE
SHAREHOLDERS     33  
 
               
 
  3A.1   Authority     33  
 
               
 
  3A.2   Capitalization; Title to Shares     34  
 
               
 
  3A.3   Conflicts, Consents and Approvals     34  
 
               
 
  3A.4   Shareholder Indebtedness     34  
 
                ARTICLE IV.   COVENANTS OF THE PARTIES     34  
 
               
 
  4.1   Public Announcements     34  
 
               
 
  4.2   Certain Tax Matters     34  
 
                ARTICLE V.   CONDITIONS     36  
 
               
 
  5.1   Mutual Conditions     36  
 
               
 
  5.2   Conditions to Obligations of the Shareholders     36  
 
               
 
  5.3   Conditions to Obligations of Lincoln Electric     37  
 
                ARTICLE VI.   No TERMINATION; AMENDMENT     40  
 
               
 
  6.1   No Termination     40  
 
               
 
  6.2   Amendment     40  
 
                ARTICLE VII.   INDEMNIFICATION     40  
 
               
 
  7.1   Survival of Representations, Warranties and Agreements     40  
 
               
 
  7.2   Indemnification     40  
 
               
 
  7.3   Limitations on Indemnification     42  
 
               
 
  7.4   Procedure for Indemnification with Respect to Third Party Claims     43
 
 
               
 
  7.5   Procedure for Indemnification with Respect to Non-Third Party Claims    
44  
 
               
 
  7.6   Shareholders’ Representative     44  
 
               
 
  7.7   Termination of the Companies’ Warranties     45  
 
               
 
  7.8   Arbitration     45  
 
               
 
  7.9   Adjustment to Aggregate Consideration     46  
 
                ARTICLE VIII.   DEFINITIONS     46  

-ii- 



--------------------------------------------------------------------------------



 



                              Page  
 
  8.1   Terms Not Defined Elsewhere     46  
 
               
 
  8.2   Index of Defined Terms     49  
 
                ARTICLE IX.   MISCELLANEOUS     52  
 
               
 
  9.1   Notices     52  
 
               
 
  9.2   Interpretation     53  
 
               
 
  9.3   Counterparts; Facsimiles     53  
 
               
 
  9.4   Entire Agreement; Modification     53  
 
               
 
  9.5   Third Party Beneficiaries     53  
 
               
 
  9.6   Governing Law     53  
 
               
 
  9.7   Assignment     53  
 
               
 
  9.8   Expenses     53  

-iii- 



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
DISCLOSURES SCHEDULES

 
Schedule 3.1(a) — J.W. Harris Qualifications to Conduct Business
Schedule 3.1(b) — Autobraze Qualifications to Conduct Business
Schedule 3.1(c) — Harris-Euro Qualifications to Conduct Business
Schedule 3.2(a) — J.W. Harris Subsidiaries
Schedule 3.2(c) — Harris-Euro Subsidiaries
Schedule 3.4(a) — J.W. Harris Capitalization
Schedule 3.4(b) — Autobraze Capitalization
Schedule 3.4(c) — Harris-Euro Capitalization
Schedule 3.5 — Conflicts, Consents and Approvals
Schedule 3.6 — Absence of Certain Changes
Schedule 3.8 — Liabilities
Schedule 3.9(a) — Tax Returns
Schedule 3.9(b) — Tax Deficiencies and Audits
Schedule 3.9(c) — Tax Group Memberships
Schedule 3.9(d) — Miscellaneous Tax Information
Schedule 3.9(f) — S Corporation Elections
Schedule 3.10(a) — Compliance with Laws
Schedule 3.10(b) — Written Notice of Actions
Schedule 3.10(c) — Permits
Schedule 3.11(a) — Intellectual Property
Schedule 3.11(b) — Intellectual Property Agreements
Schedule 3.11(c) — Infringements or Violations of Proprietary Rights
Schedule 3.12(a) — Liens; Real Property Locations
Schedule 3.12(b) — Real Property Leases
Schedule 3.12(c) — Equipment Condition; Real Property Compliance with Laws
Schedule 3.13(b) — Environmental Matters
Schedule 3.13(c) — Hazardous Materials
Schedule 3.13(d) — Underground Storage Tanks
Schedule 3.13(e) — Environmental Permits
Schedule 3.13(f) — Asbestos
Schedule 3.13(g) — Notices from Governmental Authorities
Schedule 3.14 — Litigation
Schedule 3.16(a)(ii) — Plans
Schedule 3.16(a)(iii) — Qualified Plan Status Exceptions
Schedule 3.16(a)(iv) — Plan Contributions
Schedule 3.16(a)(v) — ERISA Compliance
Schedule 3.16(a)(vii) — Controlled Group Liability
Schedule 3.16(a)(viii) — Former Employee Life, Health, Medical or Welfare
Benefit Liabilities
Schedule 3.16(a)(ix) — Plan Excess Payments
Schedule 3.16(a)(xi) — Plan Investments
Schedule 3.16(b) — Mexican Employee Benefit Plans
Schedule 3.17 — Directors, Officers and Employees
Schedule 3.18(a) — Contracts

-1-



--------------------------------------------------------------------------------



 



 
Schedule 3.18(b) — Contract Required Consents
Schedule 3.20 — Labor Matters
Schedule 3.21 — Material Contract Terminations and Non-Renewals
Schedule 3.22 — Product Warranties and Liabilities
Schedule 3.23 — Insurance
Schedule 3.24 — Bank Accounts
Schedule 3A.1 — Shareholder Trusts
Schedule 3A.2 — Title to Shares
Schedule 3A.3 — Shareholder Conflicts, Consents and Approvals
Schedule 4.2(e) — Section 338(h)(10) Elections
Schedule 5.3(e) — Consents, Approvals and Estoppel Certificates
Schedule 5.3(j) — Actions Regarding Certain Plans
Schedule 5.3(k) — Notices From Customers
Schedule 7.2(a)(iv) — Indemnification

EXHIBITS
Exhibit A — Form of Escrow Agreement
Exhibit B — Form of Projected Closing Statement
Exhibit C — Combined Statement of Assets and Liabilities
Exhibit D — Financial Statements
Exhibit E — Working Capital Calculation
Exhibit F — Allocation of Aggregate Consideration Among Assets
Exhibit G — Form of Opinion of Lincoln Electric’s counsel
Exhibit H — Form of Opinion of the Companies’ counsel
Exhibit I — Form of Shareholder Release
Exhibit J — Form of Noncompetition Agreement
Exhibit K — Mason Property Legal Description
Exhibit L — Conticast Property Legal Description
Exhibit M — Form of Employment Agreement

-2-



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
     This Share Purchase Agreement (this “Agreement”) is made and entered into
as of April 29, 2005, by and among Lincoln Electric Holdings, Inc., an Ohio
corporation or its designee (“Lincoln Electric”), and the shareholders,
identified on the signature pages hereto, of the following corporations: J.W.
Harris Co., Inc., an Ohio corporation (“J.W. Harris”), Autobraze Inc., a Rhode
Island corporation (“Autobraze”), and Harris-Euro Corp., an Ohio corporation
(“Harris-Euro”).
PRELIMINARY STATEMENTS:
     A. The shareholders of J.W. Harris (the “J.W. Harris Shareholders”) own all
of the outstanding capital stock of J.W. Harris, the shareholders of Autobraze
(the “Autobraze Shareholders”) own all of the outstanding capital stock of
Autobraze and the shareholders of Harris-Euro (the “Harris-Euro Shareholders”)
own all of the outstanding capital stock of Harris-Euro.
     B. Lincoln Electric desires to acquire from the J.W. Harris Shareholders,
the Autobraze Shareholders and the Harris-Euro Shareholders (collectively, the
“Shareholders”), and the Shareholders desire to sell and transfer to Lincoln
Electric, all of the outstanding capital stock of J.W. Harris, Autobraze and
Harris-Euro (each a “Company” and collectively, the “Companies”), on the terms
and subject to the conditions set forth in this Agreement. In addition, Beate
Surmann has previously owned all of the equity interests in Harris-Euro SL, a
Spanish limited liability company (“Harris Spain”), that were not owned by
Harris-Euro, and Beate Surmann has sold all of her equity interest in Harris
Spain to Harris-Euro immediately prior to the Closing.
     C. Unless defined elsewhere herein, capitalized terms used herein are
defined in Article VIII hereof. Article VIII also identifies the respective
Sections in this Agreement where capitalized terms are defined.
AGREEMENT:
     NOW, THEREFORE, in consideration of these premises and the mutual and
dependent promises hereinafter set forth, the Parties, intending to be legally
bound, agree as follows:
ARTICLE I. PURCHASE AND SALE
     1.1 Purchase and Sale of Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, (a) the J.W. Harris
Shareholders shall sell, assign, transfer and deliver to Lincoln Electric all of
the J.W. Harris Shares, free and clear of any and all Liens; (b) the Autobraze
Shareholders shall sell, assign, transfer and deliver to Lincoln Electric all of
the Autobraze Shares, free and clear of any and all Liens; and (c) the
Harris-Euro Shareholders shall sell, assign, transfer and deliver to Lincoln
Electric all of the Harris-Euro Shares, free and clear of any and all Liens. In
consideration for the sale of all of the Shares by the Shareholders, Lincoln
Electric shall pay to the Shareholders the consideration provided for in
Section 1.2.

-1-



--------------------------------------------------------------------------------



 



     1.2 Purchase Price.
          (a) For purposes of this Section 1.2, the following terms have the
following meanings:
     “Aggregate Consideration” means $86,950,000 less the Debt Adjustment
Amount, subject to adjustment pursuant to Sections 1.2(c) and 1.4.
     “Debt Adjustment Amount” means the aggregate amount of the following,
without duplication, as of 11:59 p.m. EST on the Closing Date, as set forth in
the Projected Closing Statement prepared and delivered pursuant to
Section 1.2(c): (i) all indebtedness of the Companies and the Subsidiaries for
borrowed money, including any interest accrued thereon; (ii) all indebtedness of
the Companies and the Subsidiaries for the deferred purchase price of property
or services, including any interest accrued thereon (except any trade payable in
the Ordinary Course of Business that is a current account payable, i.e., not
overdue under applicable vendor terms); (iii) all face amounts of any
outstanding letters of credit issued by/or on behalf of any of the Companies or
the Subsidiaries; (iv) all obligations of any of the Companies and the
Subsidiaries arising under acceptance facilities; (v) all guaranties,
endorsements and other contingent obligations of any of the Companies and the
Subsidiaries to purchase, to provide funds for payment, to supply funds to
invest in any other entity, or otherwise to assure a creditor against loss;
(vi) all obligations of the Companies and the Subsidiaries under any interest
rate protection, foreign currency exchange, or other interest or exchange rate
swap or hedging agreement or arrangement, or other derivative product; (vii) all
obligations of the Companies and the Subsidiaries secured by any encumbrance on
property; (viii) all obligations of the Companies and the Subsidiaries as lessee
under any lease which has been or should be capitalized in accordance with
generally accepted accounting principles in the United States (“GAAP”); (ix) all
negative cash positions of the Companies or the Subsidiaries; (x) any unpaid
transaction expenses of Shareholders required to be paid by Shareholders
pursuant to Section 9.8 which will require payment by any of the Companies or
Subsidiaries subsequent to the Closing Date; (xi) any unpaid Taxes as of the
Closing Date; and (xii) amounts received for products and/or services not yet
rendered (i.e., deferred revenue); provided, however, that the letter agreement
between J.W. Harris and PNC Bank, National Association, dated as of June 3,
1999, relating to an interest rate swap in the notional or nominal principal
amount of $6,500,000 shall not be included in the calculation of the Debt
Adjustment Amount.
          (b) The Aggregate Consideration shall be payable as follows:
          (i) The Escrow Amount shall be deposited by Lincoln Electric in escrow
pursuant to an escrow agreement in substantially the form attached hereto as
Exhibit A (the “Escrow Agreement”). The Escrow Amount shall provide security for
the payment required by the Shareholders pursuant to Section 1.4(b), if any, and
partial security for the indemnification obligations and the covenants of the
Shareholders set forth herein. As provided in the Escrow Agreement, the Working
Capital Escrow Amount, less the amount of any Lincoln Working Capital Payment
made pursuant to Section 1.4(b)(i), is to be released to the Shareholders on the
sixth day after the final

-2-



--------------------------------------------------------------------------------



 



determination of the Closing Date Working Capital, and the General Escrow Amount
is to be released to the Shareholders on the second anniversary of the Closing
Date, in each case on the terms and subject to the conditions contained herein
and in the Escrow Agreement.
          (ii) In exchange for the Shares, Lincoln Electric shall pay The Fifth
Third Bank, on behalf of and for the benefit of the Shareholders, the Net
Consideration, subject to adjustment pursuant to Section 1.2(c). The
Shareholders acknowledge and agree that the payment by Lincoln Electric to The
Fifth Third Bank of the Net Consideration pursuant to this Section 1.2(b)(ii)
(a) shall be deemed to be payment in full to the Shareholders for the Shares and
(b) is being made by Lincoln Electric at the Shareholders’ request for their
administrative convenience and to facilitate the payment of fees and expenses
that are the responsibility of the Shareholders.
          (c) Estimated Working Capital.
          (i) At least two (2) business days prior to the Closing Date, the
Companies shall have delivered to Lincoln Electric a certificate signed on its
behalf by its President substantially in the illustrative form attached hereto
as Exhibit B (the “Projected Closing Statement”) (i) setting forth in detail the
Companies’ reasonable, good faith estimate of the amount of the April Working
Capital, which estimate will be determined based upon preliminary information
believed to be in accordance with the definition of April Working Capital and
the accounting policies, practices and methods of estimation used in determining
the Benchmark, provided that such policies, practices and methods of estimation
and the amounts resulting therefrom are in accordance with GAAP, and as derived
from an estimated consolidated balance sheet of the Companies and the
Subsidiaries as of the close of business on April 1, 2005 attached thereto that
was prepared using the most recent preliminary financial information available
(the “Estimated Working Capital Amount”), (ii) setting forth in detail the
preliminary Debt Adjustment Amount and (iii) certifying that the Estimated
Working Capital Amount was determined in good faith based upon preliminary
information believed to be consistent with the definition of the April Working
Capital and the accounting policies, practices and methods of estimation used in
determining the Benchmark, provided that such policies, practices and methods of
estimation and the amounts resulting therefrom are in accordance with GAAP.
          (ii) If the Estimated Working Capital Amount is less than the Adjusted
Benchmark, then the Net Consideration payable at the Closing pursuant to
Section 1.2(b)(ii) shall be reduced by the amount, if any, by which the Adjusted
Benchmark exceeds the Estimated Working Capital Amount.
     1.3 Closing. The closing of the Transactions (the “Closing”) shall be held
at the offices of Taft, Stettinius & Hollister LLP, 1800 Walnut Street,
Cincinnati, Ohio 45202, or such other place as the Parties may agree, on the
date hereof (the “Closing Date”). At the Closing, concurrently with the
deliveries required to be made by the Parties pursuant to Article V: (a) each
Shareholder shall deliver to Lincoln Electric the certificate or certificates
representing the Shares owned by such Shareholder, duly endorsed or accompanied
by duly executed stock

-3-



--------------------------------------------------------------------------------



 



powers for transfer to Lincoln Electric or its nominee, (b) Lincoln Electric
shall pay the Escrow Amount to the escrow agent pursuant to the Escrow
Agreement, and (c) Lincoln Electric shall pay to The Fifth Third Bank, on behalf
of and for the benefit of the Shareholders, the Net Consideration, subject to
adjustment pursuant to Section 1.2(c), by wire transfer of immediately available
funds, The Fifth Third Bank as paying agent for the Shareholders. Once it has
occurred, the Closing shall be deemed effective for all purposes as of
12:01 a.m. on the Closing Date.
     1.4 Post-Closing Purchase Price Adjustment.
          (a) As promptly as practicable (but in no event later than sixty
(60) days after the Closing Date), Lincoln Electric shall deliver to the
Shareholders’ Representative a consolidated balance sheet of the Companies and
the Subsidiaries as of the close of business on the Closing Date (the “Closing
Balance Sheet”), together with a statement (the “Closing Statement”) setting
forth a calculation, with supporting detail, of the Closing Date Working Capital
and any objections Lincoln Electric has to the preliminary Debt Adjustment
Amount as reflected in the Projected Closing Statement. The Closing Balance
Sheet and the Closing Date Working Capital shall reflect a consolidation of J.W.
Harris and the J.W. Harris Subsidiaries, Harris-Euro and the Harris Euro
Subsidiaries and Autobraze, all as of the Closing Date, prepared in accordance
with GAAP, as consistently applied in determining the Benchmark. The parties
acknowledge and agree that the accounting policies, practices and methods of
estimation used in determining the Benchmark shall be used in determining the
Closing Date Working Capital, provided that such policies, practices and methods
of estimation and the amounts resulting therefrom are in accordance with GAAP.
The Closing Date Working Capital will include all current assets and current
liabilities of the Companies and the Subsidiaries, including those items set
forth on Exhibit C, but exclude items considered within the Debt Adjustment
Amount pursuant to Section 1.2 or Section 1.4(c) and LIFO reserves. The Closing
Balance Sheet as finally determined pursuant to and in accordance with this
Section 1.4 shall be used solely for the purpose of determining the change in
net working capital of the Company as of the Closing Date from the Estimated
Working Capital Amount and the Benchmark, each of which was derived from the net
working capital of the Companies and the Subsidiaries as of the dates of the
Benchmark or April 1, 2005, as the case may be, as a basis for adjusting the
Aggregate Consideration, and the balance sheet of the Companies and the
Subsidiaries prepared by Lincoln Electric as its opening date balance sheet need
not be prepared by Lincoln Electric in accordance with the principles used to
prepare the Closing Balance Sheet. None of the preparation by Lincoln Electric
of the Closing Balance Sheet, the determination by Lincoln Electric of the
amount of any line item therein, or the resolution by Lincoln Electric of any
disputes related thereto shall in any way affect the right of Lincoln Electric
to assert any claim for a breach of representation or warranty under this
Agreement and to seek indemnification on account thereof; neither the review and
acceptance by the Shareholders of the Closing Balance Sheet or the amount of any
line item therein, nor the resolution by the Shareholders of any disputes
related thereto shall in any way affect the right of the Shareholders to assert
any defense to any claim for a breach of representation or warranty under this
Agreement. During the 60 day period referenced in the first sentence of this
subsection, Lincoln Electric shall be permitted to review the preliminary Debt
Adjustment Amount and may give written notice of any objections specifying in
reasonable detail the nature and dollar amount of any such objections. If the
Shareholders’ Representative has any objections to the Closing Balance Sheet or
the Closing

-4-



--------------------------------------------------------------------------------



 



Statement as prepared by Lincoln Electric, the Shareholders’ Representative
must, within sixty (60) days after the Shareholders’ Representative’s receipt
thereof, give written notice to Lincoln Electric specifying in reasonable detail
the nature and dollar amount of any such objections. If the Shareholders’
Representative does not deliver such notice within such 60-day period, Lincoln
Electric’s determination of the Closing Date Working Capital shall be final,
binding and conclusive on the Shareholders and Lincoln Electric. During the same
60-day period, the Shareholders’ Representative shall review any objections
raised by Lincoln Electric with respect to the preliminary Debt Adjustment
Amount. With respect to any disputed amounts pertaining to either the Closing
Date Working Capital or Debt Adjustment Amount, the Shareholders’ Representative
and Lincoln Electric shall negotiate in good faith during the 30-day period (the
“Resolution Period”) after the date of Lincoln Electric’s receipt of the notice
referred to in the preceding two sentences to resolve any such disputes. If the
Shareholders’ Representative and Lincoln Electric are unable to resolve all such
disputes within the Resolution Period, then within five (5) business days after
the expiration of the Resolution Period, all disputes shall be submitted to
Deloitte & Touche LLP (or if Deloitte & Touche LLP cannot or is unwilling to
serve in such capacity, a nationally recognized, independent public accounting
firm selected by mutual agreement of the Shareholders’ Representative and
Lincoln Electric, or if they cannot agree, selected by mutual agreement of the
independent public accounting firms regularly used by the Shareholders’
Representative and Lincoln Electric in the conduct of their respective
businesses) (the “Accountant”), who shall be engaged to provide a final and
conclusive resolution of all unresolved disputes within thirty (30) business
days after such engagement. In selecting Deloitte & Touche LLP or such other
firm as may be selected in accordance with the foregoing sentence as the
Accountant for purposes of this Agreement, Lincoln Electric and the Shareholders
hereby waive any conflict or potential conflict arising from any services
performed by such firm for the Shareholders, Lincoln Electric or the Companies
or any of their respective Affiliates. The Accountant shall act as an arbitrator
to determine only those issues that remain in dispute, and such determination
shall be based solely on a review of the factual materials presented by the
Shareholders’ Representative and Lincoln Electric, either on their own
initiative or at the specific request of the Accountant, and such accounting
principles and literature as the Accountant shall deem appropriate. The
determination of the Accountant shall be final, binding and conclusive on the
Shareholders and Lincoln Electric. The fees and expenses of the Accountant shall
be allocated by the Accountant between Lincoln Electric and the Shareholders
based on the aggregate percentage which the portions of the contested amounts
not awarded to each party bear to the aggregate amounts contested by such party.
          (b) Working Capital Payments.
          (i) If the Closing Date Working Capital, as set forth on the Closing
Statement as finally determined pursuant to Section 1.4(a), is less than the
Estimated Working Capital Amount, Lincoln Electric will be entitled to a payment
(the “Lincoln Working Capital Payment”) equal to the difference between the
Estimated Working Capital Amount and the Closing Date Working Capital. The
Lincoln Working Capital Payment shall be made first from the Working Capital
Escrow Amount and if the Working Capital Escrow Amount is insufficient therefor,
then from the General Escrow Amount. If the Lincoln Working Capital Payment is
greater than the Escrow Amount, then the Principal Shareholders shall pay
Lincoln Electric an amount equal to the difference between the Lincoln Working
Capital Payment and the Escrow Amount.

-5-



--------------------------------------------------------------------------------



 



          (ii) If the Closing Date Working Capital, as set forth on the Closing
Statement as finally determined pursuant to Section 1.4(a), is greater than the
Estimated Working Capital Amount, then Lincoln Electric shall make a payment to
the Escrow Account to increase the Working Capital Escrow Amount equal to the
lesser of (A) the difference between the Closing Date Working Capital and the
Estimated Working Capital Amount and (B) the difference between the Estimated
Working Capital Amount and the Adjusted Benchmark (the “Shareholders Working
Capital Payment”).
          (iii) Any payment required pursuant to this Section 1.4(b) shall be
made within five (5) business days after final determination of the Closing Date
Working Capital by wire transfer of immediately available funds to (A) in the
case of the Lincoln Working Capital Payment, a bank account designated in
writing by Lincoln Electric or (B) in the case of the Shareholders Working
Capital Payment, to the escrow account pursuant to the Escrow Agreement.
          (c) Any adjustment determined to be required to the Debt Adjustment
Amount shall be paid on a dollar for dollar basis by Principal Shareholders or
Lincoln Electric, as appropriate, to adjust the preliminary Debt Adjustment
Amount (as set forth in the Projected Closing Statement) to the final Debt
Adjustment Amount (as finally determined pursuant to Section 1.4(a)). If it is
determined that the Principal Shareholders are required to pay any amount to
Lincoln Electric to adjust the preliminary Debt Adjustment Amount to the final
Debt Adjustment Amount, any such amount shall be made first from the Working
Capital Escrow Amount and if the Working Capital Escrow Amount is insufficient
therefor, then from the General Escrow Amount, and if there still remains an
additional adjustment from the Principal Shareholders.
ARTICLE II. REPRESENTATIONS AND WARRANTIES
OF LINCOLN ELECTRIC
     In order to induce the Shareholders to enter into this Agreement, Lincoln
Electric hereby represents and warrants to the Shareholders that the statements
contained in this Article II are true, correct and complete as of the date
hereof and shall be true, correct and complete as of the Closing.
     2.1 Organization and Standing. Lincoln Electric Holdings, Inc. is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Ohio with full power and authority (corporate and other) to own,
lease, use and operate its properties and to conduct its business as and where
now owned, leased, used, operated and conducted.
     2.2 Authority. Lincoln Electric has all requisite power and authority to
enter into this Agreement and the Additional Documents to which Lincoln Electric
is a party and to consummate the Transactions. The execution and delivery of
this Agreement and the Additional Documents to which Lincoln Electric is a party
and the consummation of the Transactions have been duly authorized by all
necessary corporate action on the part of Lincoln Electric. This Agreement has
been duly executed and delivered by Lincoln Electric, and constitutes the legal,
valid and binding obligation of Lincoln Electric enforceable against it in
accordance with its terms. The Additional Documents to which Lincoln Electric is
a party, when duly executed by

-6-



--------------------------------------------------------------------------------



 



Lincoln Electric, will constitute the legal, valid and binding obligations of
Lincoln Electric, enforceable against Lincoln Electric in accordance with their
respective terms.
     2.3 Conflicts, Consents and Approval. Neither the execution and delivery by
Lincoln Electric of this Agreement or any Additional Document to which Lincoln
Electric is a party nor the consummation by Lincoln Electric of the Transactions
will:
          (a) conflict with, or result in a breach of any provision of, the
Restated Articles of Incorporation or Amended Code of Regulations of Lincoln
Electric;
          (b) violate, or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with the giving of notice, the
passage of time or otherwise, would constitute a default) under, any note, bond,
mortgage, indenture, deed of trust, license, contract, undertaking, agreement,
lease or other instrument or obligation to which Lincoln Electric or any of its
subsidiaries is a party and which is material to Lincoln Electric and its
subsidiaries considered as one enterprise;
          (c) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Lincoln Electric or any of its subsidiaries or their
respective properties or assets; or
          (d) require any action or consent or approval of, or review by, or
registration or filing by Lincoln Electric or any of its Affiliates with, any
third party or Governmental Authority, other than any that have been taken,
obtained or made. Lincoln Electric has filed all Notification and Report Forms
required pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder (the “HSR Act”)
with respect to the Transactions and has received early termination of the
waiting period under the HSR Act with respect thereto.
ARTICLE III. REPRESENTATIONS AND WARRANTIES
OF THE PRINCIPAL SHAREHOLDERS
     In order to induce Lincoln Electric to enter into this Agreement, Joseph W.
Harris, Gordon L. Harris, the Joseph W. Harris Revocable Trust, dated June 10,
1997, as amended or restated, Joseph W. Harris Grantor Retained Annuity Trust I,
dated July 15, 1998, Joseph W. Harris Grantor Retained Annuity Trust II, dated
July 15, 1998, and Gordon L. Harris, Trustee U/A, dated October 10, 1997, as
amended or restated (collectively, the “Principal Shareholders”) hereby jointly
and severally represent and warrant to Lincoln Electric that the statements
contained in this Article III are true, correct and complete as of the Closing.
     3.1 Organization and Standing.
          (a) J.W. Harris. J.W. Harris is a corporation duly organized, validly
existing and in good standing under the laws of the State of Ohio with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to conduct its business as and where now owned, leased, used,
operated and conducted. J.W. Harris is duly qualified to do business and in good
standing in each jurisdiction listed in Section 3.1(a) of the disclosure
schedule delivered to Lincoln Electric and dated the date hereof (the
“Disclosure Schedule”), is not qualified to do business in any other
jurisdiction and neither the nature of the business conducted

-7-



--------------------------------------------------------------------------------



 



by it nor the property it owns, leases or operates requires it to qualify to do
business as a foreign corporation in any other jurisdiction, except where the
failure to be so qualified or in good standing in such jurisdiction would not
have a Material Adverse Effect on J.W. Harris or the Companies, taken together.
          (b) Autobraze. Autobraze is a corporation duly organized, validly
existing and in good standing under the laws of the State of Rhode Island with
full power and authority (corporate and other) to own, lease, use and operate
its properties and to conduct its business as and where now owned, leased, used,
operated and conducted. Autobraze is duly qualified to do business and in good
standing in each jurisdiction listed in Section 3.1(b) of the Disclosure
Schedule, is not qualified to do business in any other jurisdiction and neither
the nature of the business conducted by it nor the property it owns, leases or
operates requires it to qualify to do business as a foreign corporation in any
other jurisdiction, except where the failure to be so qualified or in good
standing in such jurisdiction would not have a Material Adverse Effect on
Autobraze or the Companies taken together.
          (c) Harris-Euro. Harris-Euro is a corporation duly organized, validly
existing and in good standing under the laws of the State of Ohio with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to conduct its business as and where now owned, leased, used,
operated and conducted. Harris-Euro is duly qualified to do business and in good
standing in each jurisdiction listed in Section 3.1(c) of the Disclosure
Schedule, is not qualified to do business in any other jurisdiction and neither
the nature of the business conducted by it nor the property it owns, leases or
operates requires it to qualify to do business as a foreign corporation in any
other jurisdiction, except where the failure to be so qualified or in good
standing in such jurisdiction would not have a Material Adverse Effect on
Harris-Euro or the Companies taken together.
     3.2 Subsidiaries.
          (a) Subsidiaries of J.W. Harris. Section 3.2(a) of the Disclosure
Schedule sets forth (i) a correct and complete list of the name, type of entity
and relationship to J.W. Harris of each direct or indirect subsidiary of J.W.
Harris (the “J.W. Harris Subsidiaries”) and (ii) a true and complete listing of
each class of authorized capital stock or equity interests of each J.W. Harris
Subsidiary and the number of issued and outstanding shares or interests thereof,
all of which outstanding shares or interests are validly issued, fully paid and
non-assessable and are owned beneficially and of record by J.W. Harris or by a
wholly owned subsidiary of J.W. Harris which, in each case, hold their
respective interests in the capital stock or other equity interests of each J.W.
Harris Subsidiary free and clear of any and all Liens, and no other Person has a
beneficial or other interest in such capital stock or other equity interests. No
capital stock or equity interests in any J.W. Harris Subsidiary are reserved for
issuance upon the exercise of any options or securities convertible into capital
stock or equity interests in any J.W. Harris Subsidiary, and no capital stock of
or equity interests in any J.W. Harris Subsidiary are issued and held in
treasury. There are no outstanding contractual obligations of J.W. Harris or any
J.W. Harris Subsidiary to repurchase, redeem or otherwise acquire any shares of
capital stock or other equity interests of any Person, or to make any material
investment (in the form of a loan, capital contribution or otherwise) in any
Person. The issuance and sale of all capital stock or other equity interests in
each J.W. Harris Subsidiary has been in compliance with all applicable federal

-8-



--------------------------------------------------------------------------------



 



and state securities laws. No J.W. Harris Subsidiary has agreed to register any
securities under the Securities Act of 1933, as amended (the “Securities Act”),
or under any state securities law or granted registration rights to any other
Person. There are no accrued but unpaid dividends on the capital stock or other
equity interests of any J.W. Harris Subsidiary. Each J.W. Harris Subsidiary has
full power and authority to own, lease, use and operate its respective
properties and to conduct its respective businesses as and where now owned,
leased, used, operated and conducted. Each J.W. Harris Subsidiary is duly
qualified or licensed as a foreign corporation to do business and is in good
standing in each jurisdiction set forth in Section 3.2(a) of the Disclosure
Schedule, which jurisdictions constitute all jurisdictions in which the
character or location of the property owned, leased or operated by it or the
nature of the business conducted by such J.W. Harris Subsidiary makes such
qualification necessary, except where the failure to be so qualified or licensed
would not have a Material Adverse Effect on J.W. Harris or the Companies taken
together.
          (b) Subsidiaries of Autobraze. Autobraze does not own, directly or
indirectly, any equity or other ownership interest in any corporation,
partnership, joint venture or other entity or enterprise. Autobraze is not
subject to any obligation or requirement to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
such entity.
          (c) Subsidiaries of Harris-Euro. Section 3.2(c) of the Disclosure
Schedule sets forth (i) a correct and complete list of the name, type of entity
and relationship to Harris-Euro of each direct or indirect subsidiary of
Harris-Euro (the “Harris-Euro Subsidiaries”) and (ii) a true and complete
listing of each class of authorized capital stock or equity interests of each
Harris-Euro Subsidiary and the number of issued and outstanding shares or
interests thereof, all of which outstanding shares or interests are validly
issued, fully paid and non-assessable and, except as set forth in Section 3.2(c)
of the Disclosure Schedule, are owned beneficially and of record by Harris-Euro
or by a wholly owned subsidiary of Harris-Euro which, in each case, hold their
respective interests in the capital stock or other equity interests of each
Harris-Euro Subsidiary free and clear of any Liens, and no other Person has a
beneficial or other interest in such capital stock or other equity interests. No
capital stock or equity interests in any Harris-Euro Subsidiary are reserved for
issuance upon the exercise of any options or securities convertible into capital
stock or equity interests in any Harris-Euro Subsidiary, and no capital stock of
or equity interests in any Harris-Euro Subsidiary are issued and held in
treasury. There are no outstanding contractual obligations of Harris-Euro or any
Harris-Euro Subsidiary to repurchase, redeem or otherwise acquire any shares of
capital stock or other equity interests of any Person, or to make any material
investment (in the form of a loan, capital contribution or otherwise) in any
Person. The issuance and sale of all capital stock or other equity interests in
each Harris-Euro Subsidiary has been in compliance with all applicable federal,
state and foreign securities laws. No J.W. Harris-Euro Subsidiary has agreed to
register any securities under the Securities Act or under any state securities
law or granted registration rights to any other Person. There are no accrued but
unpaid dividends on the capital stock or other equity interests of any
Harris-Euro Subsidiary. Each Harris-Euro Subsidiary has full power and authority
to own, lease, use and operate its respective properties and to conduct its
respective businesses as and where now owned, leased, used, operated and
conducted. Each Harris-Euro Subsidiary is duly qualified or licensed as a
foreign corporation to do business and is in good standing in each jurisdiction
set forth in Section 3.2(c) of the Disclosure Schedule, which jurisdictions
constitute

-9-



--------------------------------------------------------------------------------



 



all jurisdictions in which the character or location of the property owned,
leased or operated by it or the nature of the business conducted by such
Harris-Euro Subsidiary makes such qualification necessary, except where the
failure to be so qualified or licensed would not have a Material Adverse Effect
on Harris-Euro or any of the Companies.
     3.3 Authority. Each of the Companies has all requisite power and authority
to enter into the Additional Documents to which such Company is a party and to
consummate the transactions contemplated thereby. The execution and delivery of
the Additional Documents to which such Company is a party and the consummation
of the Transactions have been duly authorized by all necessary corporate action
on the part of each Company. Each Shareholder has the legal capacity and
authority to execute and deliver this Agreement and the Additional Documents to
which such Shareholder is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by each Shareholder and constitutes the legal, valid and binding
obligation of each Shareholder, enforceable against such Shareholder in
accordance with its terms. The Additional Documents to which any Company or
Shareholder is a party constitute the legal, valid and binding obligations of
such Company or Shareholder, as the case may be, enforceable against such Person
in accordance with their respective terms.
     3.4 Capitalization of the Companies.
          (a) Capitalization of J.W. Harris. J.W. Harris’ authorized equity
securities consist solely of 50,000 Class A common shares and 50,000 Class B
common shares, no par value, of which 31,700 Class A common and 31,700 Class B
common shares are issued and outstanding and constitute the “J.W. Harris
Shares.” No shares of J.W. Harris are issued and held in treasury. Each
outstanding J.W. Harris Share is duly authorized and validly issued, fully paid
and nonassessable, and has not been issued in violation of any preemptive or
similar rights. Except as set forth in Section 3.4(a) of the Disclosure
Schedule, there are no outstanding subscriptions, options, warrants, puts,
calls, conversion rights, rights of exchange, agreements, understandings, claims
or other commitments or rights of any type relating to the issuance, sale or
transfer of any securities of J.W. Harris or any J.W. Harris Subsidiary, and
J.W. Harris has no obligation of any kind to issue any additional securities or
to pay for securities of J.W. Harris or any predecessor. The issuance and sale
of all of the J.W. Harris Shares has been in compliance with all applicable
federal and state securities laws. Section 3.4(a) of the Disclosure Schedule
contains a correct and complete list of the names and addresses of (y) the J.W.
Harris Shareholders, who constitute all of the holders of all the outstanding
J.W. Harris Shares, and (z) the spouses of each married J.W. Harris Shareholder,
as well as the number of J.W. Harris Shares owned beneficially and of record by
each J.W. Harris Shareholder. The J.W. Harris Shareholders hold their respective
interests in the J.W. Harris Shares free and clear of any Liens and, except as
set forth in Section 3.4(a) of the Disclosure Schedule, no other Person has a
beneficial or other interest in any Shares. J.W. Harris has not agreed to
register any securities under the Securities Act or under any state securities
law or granted registration rights to any Person. There are no accrued but
unpaid dividends on any J.W. Harris Shares, nor are there are any voting trusts,
proxies or other agreements or understandings with respect to the capital stock
of J.W. Harris, except as set forth in Section 3.4(a) of the Disclosure
Schedule.

-10-



--------------------------------------------------------------------------------



 



          (b) Capitalization of Autobraze. Autobraze’s authorized equity
securities consist solely of 200,000 shares of common capital stock, no par
value, of which 110,000 shares are issued and outstanding and constitute the
“Autobraze Shares.” No shares of capital stock of Autobraze are issued and held
in treasury. Each outstanding Autobraze Share is duly authorized and validly
issued, fully paid and nonassessable, and has not been issued in violation of
any preemptive or similar rights. Except as set forth in Section 3.4(b) of the
Disclosure Schedule, there are no outstanding subscriptions, options, warrants,
puts, calls, conversion rights, rights of exchange, agreements, understandings,
claims or other commitments or rights of any type relating to the issuance, sale
or transfer of any securities of Autobraze or any Autobraze Subsidiary, and
Autobraze has no obligation of any kind to issue any additional securities or to
pay for securities of Autobraze or any predecessor. The issuance and sale of all
of the Autobraze Shares has been in compliance with all applicable federal and
state securities laws. Section 3.4(b) of the Disclosure Schedule contains a
correct and complete list of the names and addresses of (y) the Autobraze
Shareholders, who constitute all of the holders of all the outstanding Autobraze
Shares, and (z) the spouses of each married Autobraze Shareholder, as well as
the number of Autobraze Shares owned beneficially and of record by each
Autobraze Shareholder. The Autobraze Shareholders hold their respective
interests in the Autobraze Shares free and clear of any Liens and, except as set
forth in Section 3.4(b) of the Disclosure Schedule, no other Person has a
beneficial or other interest in any Shares. Autobraze has not agreed to register
any securities under the Securities Act or under any state securities law or
granted registration rights to any Person. There are no accrued but unpaid
dividends on any Autobraze Shares, nor are there are any voting trusts, proxies
or other agreements or understandings with respect to the capital stock of
Autobraze, except as set forth in Section 3.4(b) of the Disclosure Schedule.
          (c) Capitalization of Harris-Euro. Harris-Euro’s authorized equity
securities consist solely of 750 common shares, no par value, of which 100
shares are issued and outstanding and constitute the “Harris-Euro Shares.” No
shares of Harris-Euro are issued and held in treasury. Each outstanding
Harris-Euro Share is duly authorized and validly issued, fully paid and
nonassessable, and has not been issued in violation of any preemptive or similar
rights. There are no outstanding subscriptions, options, warrants, puts, calls,
conversion rights, rights of exchange, agreements, understandings, claims or
other commitments or rights of any type relating to the issuance, sale or
transfer of any securities of Harris-Euro or any Harris-Euro Subsidiary, and
Harris-Euro has no obligation of any kind to issue any additional securities or
to pay for securities of Harris-Euro or any predecessor. The issuance and sale
of all of the Harris-Euro Shares has been in compliance with all applicable
federal and state securities laws. Section 3.4(c) of the Disclosure Schedule
contains a correct and complete list of the names and addresses of (y) the
Harris-Euro Shareholders, who constitute all of the holders of all the
outstanding Harris-Euro Shares, and (z) the spouses of each married Harris-Euro
Shareholder, as well as the number of Harris-Euro Shares owned beneficially and
of record by each Harris-Euro Shareholder. The Harris-Euro Shareholders hold
their respective interests in the Harris-Euro Shares free and clear of any Liens
and, except as set forth in Section 3.4(c) of the Disclosure Schedule, no other
Person has a beneficial or other interest in any Harris-Euro Shares. Harris-Euro
has not agreed to register any securities under the Securities Act or under any
state securities law or granted registration rights to any Person. There are no
accrued but unpaid dividends on any Harris-Euro Shares, nor are there are any
voting trusts, proxies or other agreements or understandings with respect to the
capital stock of Harris-Euro.

-11-



--------------------------------------------------------------------------------



 



     3.5 Conflicts, Consents and Approvals. Except as set forth in Section 3.5
of the Disclosure Schedule, neither the execution and delivery by the
Shareholders of this Agreement or the execution and delivery by the Shareholders
or the Companies of the Additional Documents to which such Person is a party nor
the consummation by the Companies and the Shareholders of the Transactions will:
          (a) conflict with, or result in a breach of any provision of, any of
the Companies’ articles of incorporation, regulations or by-laws or the
organizational documents of any of the Subsidiaries;
          (b) violate, or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with or without the giving of
notice, the passage of time or otherwise, would constitute a default) under, or
entitle any party (with the giving of notice, the passage of time or otherwise)
to terminate, accelerate, modify or call a default under, or result in the
creation of any Lien upon any of the properties or assets of the Companies or
any Subsidiaries or require any consent of any third party under any of the
terms, conditions or provisions of any Contract to which any of the Companies or
any of the Subsidiaries is a party;
          (c) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to any of the Companies or any of the Subsidiaries; or
          (d) require any action or consent or approval of, or review by, or
registration or filing by any of the Companies, any Subsidiaries, any
Shareholder or any of their respective Affiliates with, any third party or any
Governmental Authority, other than any that have been taken, obtained or made.
The Shareholders and the Companies have filed all Notification and Report Forms
required pursuant to the HSR Act with respect to the Transactions and have
received early termination of the waiting period under the HSR Act with respect
thereto.
     3.6 Absence of Certain Changes.
          (a) Except as set forth in Section 3.6(a) of the Disclosure Schedule,
since September 24, 2004, there has not been:
          (i) any labor dispute or disturbance adversely affecting the business
operations, prospects or condition (financial or otherwise) of any Company or
Subsidiary, including the filing of any petition or charge of unfair labor
practice with any Governmental Authority, efforts to effect a union
representation election, actual or threatened employee strike, work stoppage or
slowdown;
          (ii) any (A) adjustment, split, combination or reclassification the
capital stock of any Company or Subsidiary; (B) declaration or payment of any
dividend or distribution on, or direct or indirect redemption, purchase or other
acquisition of, any Shares or any securities or obligations convertible into or
exchangeable for any Shares; (C) grant to any Person any right or option to
acquire any Shares; (D) issuance, delivery or sale or agreement to issue,
deliver or sell any additional Shares or any securities or obligations
convertible into or exchangeable or exercisable for any Shares or such
securities; or (E) any agreement, understanding or arrangement made with respect
to the sale or voting of Shares;

-12-



--------------------------------------------------------------------------------



 



          (iii) any direct or indirect sale, transfer, lease, pledge, mortgage,
encumbrance or other disposition of any of any material property or assets of
any Company or Subsidiary, other than in the Ordinary Course of Business for
fair equivalent value to Persons other than directors, officers, shareholders or
other Affiliates of any Company or Subsidiary;
          (iv) any changes in the articles of incorporation, regulations, bylaws
or the organizational documents of any Company or Subsidiary;
          (v) any merger or consolidation of any Company or Subsidiary with any
other Person or acquisition of the assets (other than the acquisition of
inventory, supplies and equipment in the Ordinary Course of Business) or capital
stock of any other Person, or any confidentiality agreement entered into with
any Person in contemplation of any of the foregoing;
          (vi) any change in any method or principle of accounting by any
Company or Subsidiary in a manner that is inconsistent with past practice;
          (vii) any settlement of Actions by any Company or Subsidiary involving
an amount in excess of $100,000 without the prior written consent of Lincoln
Electric, which shall not be unreasonably withheld;
          (viii) any write-up, write-down or write-off of the book value of any
assets by any Company or Subsidiary, individually or in the aggregate, in excess
of $100,000, except for depreciation and amortization in accordance with GAAP;
          (ix) any purchase of assets by any Company or Subsidiary (other than
purchases in the Ordinary Course of Business of an amount not in excess of
$50,000 for any one purchase or $100,000 for all such purchases) or any lease of
capital assets with payments over the term of the lease to be made by any
Company or Subsidiary exceeding the aggregate amount of $100,000;
          (x) any action taken by any Company or Subsidiary to exempt, or make
not subject to any other state takeover law or state law that purports to limit
or restrict business combinations or the ability to acquire or vote shares, any
Person (other than Lincoln Electric or its subsidiaries) or any action taken
thereby, which Person or action would have otherwise been subject to the
restrictive provisions thereof and not exempt therefrom; or
          (xi) any agreement in writing or otherwise to take any of the
foregoing actions.
          (b) Except as set forth in Section 3.6(b) of the Disclosure Schedule,
since September 24, 2004, to the Knowledge of the Shareholders, there has not
been:
          (i) any event, occurrence, development or state of circumstances or
facts which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect on any Company;

-13-



--------------------------------------------------------------------------------



 



          (ii) any damage, destruction, loss or casualty to property or assets
owned or used by any Company or Subsidiary with a value in excess of $100,000,
whether or not covered by insurance;
          (iii) any action of a Company or Subsidiary outside of the Ordinary
Course of Business, except as expressly contemplated by this Agreement and the
Transactions;
          (iv) any incurrence, creation, assumption of any indebtedness by any
Company or Subsidiary for borrowed money; assumption, guarantee, endorsement or
other responsibility or liability for the obligations of any other Person, other
than in the Ordinary Course of Business not in excess of $100,000 in the
aggregate; or any loan or advance made by any Company or Subsidiary to any
Person, other than credit extended to customers of any Company or Subsidiary in
the Ordinary Course of Business not exceeding $50,000, in the aggregate, to any
customer;
          (v) any subsidiaries created or formed by any Company or Subsidiary;
          (vi) any employment, severance, termination or similar agreements or
arrangements entered into or modified by any Company or Subsidiary, or any
bonuses, salary increases, severance or termination pay made or granted by any
Company or Subsidiary to, any officer, director, consultant or employee or other
increase in the compensation or benefits provided to any officer, director,
consultant or employee, except for salary increases granted in the Ordinary
Course of Business to employees who are not officers or directors of any Company
or Subsidiary, and except as may be required by Applicable Law or a binding
written contract in effect on the date of this Agreement and disclosed in
Section 3.18(a) of the Disclosure Schedule;
          (vii) any bonus, stock option, profit-sharing, pension, retirement,
severance, deferred compensation, group health, insurance, or other employee
benefit or similar plan entered into, adopted or amended by any Company or
Subsidiary, other than as may be required under this Agreement;
          (viii) any material change in the method of doing business;
          (ix) any modification, amendment or termination, or waiver, release or
assignment by any Company or Subsidiary of any material rights or claims with
respect to, any Contract listed in Section 3.18(a) of the Disclosure Schedule,
any other material Contract to which any Company or Subsidiary is a party or any
confidentiality agreement to which any Company or Subsidiary is a party; or
          (x) any agreement in writing or otherwise to take any of the foregoing
actions.
     3.7 Financial Statements. The Shareholders have furnished to Lincoln
Electric the unaudited combined (with consolidating adjustments) statement of
assets and liabilities of (a)(i) J.W. Harris and the J.W. Harris Subsidiaries as
of September 24, 2004, (ii) Harris-Euro and the Harris-Euro Subsidiaries as of
December 31, 2004, and (iii) Autobraze as of December 31, 2004,

-14-



--------------------------------------------------------------------------------



 



and the related combined (with consolidating adjustments) statements of
revenues, expenses, and retained earnings, and cash flows for the fiscal years
then ended, copies of which are attached as Exhibit D; (b) the audited
consolidated statement of assets and liabilities of J.W. Harris and the J.W
Harris Subsidiaries as of September 24, 2004, and the related consolidated
statements of revenues, expenses, and retained earnings, and cash flows for the
fiscal year then ended, including the related notes, which are accompanied by
the unqualified opinion of Ernst & Young (the “Audited Financial Statements”);
(c) the unaudited statement of assets and liabilities of Autobraze as of
December 31, 2004, and the related combined consolidated statements of revenues,
expenses, and retained earnings, and cash flows for the year then ended; and
(d) the unaudited consolidated statement of assets and liabilities of
Harris-Euro and the Harris-Euro Subsidiaries as of December 31, 2004, and the
related combined consolidated statements of revenues, expenses, and retained
earnings, and cash flows for the year then ended (the financial statements
referred to in Sections 3.7(a)-(d), the “Financial Statements”). The Companies
have also furnished to Lincoln Electric the combined consolidated statement of
assets and liabilities of the Companies and the Subsidiaries as of December 31,
2004 (the “December Balance Sheet”), and the related combined consolidated
statements of revenues, expenses, and retained earnings, and cash flows for the
twelve-month period then ended (collectively with the December Balance Sheet,
the “December Statements”). The Financial Statements and the December Statements
(x) have been prepared from and are in accordance with the books and records of
the Companies and the Subsidiaries, and (y) fairly and accurately present the
financial condition of the Companies and the Subsidiaries as of the respective
dates stated therein and the related results of its operations and changes in
cash flows for the periods then ended, and (z) with respect to all unaudited
financial statements, have been prepared in conformity with GAAP, except for
(i) the absence of notes and (ii) the treatment of combining entities with
different year end dates. The Audited Financial Statements have been prepared in
conformity with GAAP. The Companies have also furnished to Lincoln Electric the
working capital schedule which was used to derive the Benchmark and a
reconciliation to the related unaudited financial information referred to above,
which is attached hereto as Exhibit E.
     3.8 Undisclosed Liabilities. No Company or Subsidiary has any liabilities
or obligations of any nature, whether known or unknown, absolute, accrued,
contingent or otherwise and whether due or to become due, except (i) those
disclosed or reserved against on the December Balance Sheet, (ii) current
liabilities incurred after the date of the December Balance Sheet in the
Ordinary Course of Business, (iii) those set forth in Section 3.8 of the
Disclosure Schedule, or (iv) those incurred in connection with the execution of
this Agreement or any of the Additional Documents.
     3.9 Taxes.
          (a) Except as disclosed in Section 3.9(a) of the Disclosure Schedule,
the Companies and the Subsidiaries have duly filed all Tax Returns required to
have been filed by the Companies and the Subsidiaries prior to the date hereof.
Section 3.9(a) of the Disclosure Schedule describes all Tax Returns filed on a
consolidated, combined, or unitary basis, along with a list of entities whose
activities are included with such filings. Except as set forth in Section 3.9(a)
of the Disclosure Schedule, no Tax Return of the Company or of any Subsidiary is
required to be filed on or before the date that is sixty (60) days after the
Closing. All of the foregoing Tax Returns filed by the Companies and the
Subsidiaries are true, correct and complete, and the

-15-



--------------------------------------------------------------------------------



 



Companies or their respective Subsidiaries have paid prior to the Closing Date
all Taxes required to be paid in respect of the periods covered by such returns
or reports or otherwise due to any federal, state, foreign, local or other
taxing Governmental Authority. The unpaid Taxes of the Companies and the
Subsidiaries do not, as of the Closing Date, exceed the reserve for Tax
liability (as distinguished from any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) set forth on the face of
the December Balance Sheet (as distinguished from in any notes thereto). The
Companies and the Subsidiaries will not have any liability for any Taxes in
excess of the amounts so paid or reserves so established and the Companies and
the Subsidiaries are not delinquent in the payment of any Tax, assessment or
governmental charge.
          (b) Except as disclosed in Section 3.9(b) of the Disclosure Schedule,
no deficiencies for any Tax, assessment or governmental charge have been
proposed in writing, asserted or assessed (tentatively or definitely), by any
taxing Governmental Authority against the Companies or the Subsidiaries. Except
as set forth in Section 3.9(b) of the Disclosure Schedule, no Company or
Subsidiary is the subject of any Tax audit. As of the date of this Agreement,
there are no pending requests for waivers of the time to assess any such Tax.
Except as set forth in Section 3.9(b) of the Disclosure Schedule, with respect
to any taxable period ended prior to December 31, 2001, all Tax Returns of the
Companies and the Subsidiaries have been audited by a Governmental Authority or
are closed by the applicable statute of limitations. No Company or Subsidiary
has waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency. There are no
Liens with respect to Taxes upon any of the properties or assets, real or
personal, tangible or intangible of the Companies or the Subsidiaries (other
than Liens for Taxes not yet due and payable). Except as disclosed in
Section 3.9(b) of the Disclosure Schedule, no Company or Subsidiary is subject
to any Tax liability in any jurisdiction where the Companies or the Subsidiaries
do not file Tax Returns, and no claim has ever been made or reasonably could be
made by a Governmental Authority in any such jurisdiction that any Company or
Subsidiary is or may be subject to Taxation by that jurisdiction. No Company or
Subsidiary is or has ever been a “United States Real Property Holding
Corporation” (as defined in Section 897(c)(2) of the Code).
          (c) No Company or Subsidiary is obligated by any contract, agreement,
governing document or other arrangement to indemnify any other Person with
respect to Taxes. No Company or Subsidiary is now or has during the last four
(4) years been a party to or bound by any contract, agreement, governing
document or other arrangement (whether or not written and including any
arrangement required or permitted by law) which (i) requires any Company or
Subsidiary to make any Tax payment to or for the account of any other Person,
(ii) affords any other Person the benefit of any net operating loss, net capital
loss, investment Tax credit, foreign Tax credit, charitable deduction or any
other Tax credit or Tax attribute (including deductions and credits related to
alternative minimum Taxes), (iii) requires or permits the transfer or assignment
of income, revenues, receipts or gains to any Company or Subsidiary, or
(iv) grants any power of attorney with respect to any matter relating to Taxes.
No Company or Subsidiary has ever been a member of any affiliated, consolidated,
combined or unitary group for any Tax purpose other than as disclosed in Section
3.9(c) of the Disclosure Schedule. No Company or Subsidiary has any liability or
potential liability for Taxes of any Person under Treasury
Regulation Section 1.1502-6.

-16-



--------------------------------------------------------------------------------



 



          (d) Section 3.9(d) of the Disclosure Schedule sets forth (i) a list of
all jurisdictions (whether foreign or domestic) to which any Tax is or has been
properly payable by any Company or Subsidiary during the past five (5) years,
(ii) all sales for which gain has been reported under the installment method of
accounting for Tax purposes and for which gain is required to be recognized for
Tax purposes by any Company or Subsidiary from or after the Closing Date and any
other transactions entered into by any Company or Subsidiary before the Closing
Date which may result in Tax owed by any Company or Subsidiary after the Closing
Date, (iii) all rulings or determinations obtained by any Company or Subsidiary
from any Governmental Authority responsible for the imposition of any Tax that
may affect any Company or Subsidiary from or after the Closing Date, (iv) all
Tax Returns of the Companies and the Subsidiaries for periods ending after
December 31, 2001 and all other Tax Returns with respect to which the applicable
period for assessment under Applicable Laws, after giving effect to extensions
or waivers, has not expired, (v) all material items of income, gain, deduction
or loss, or similar items, whether or not recognized or incurred, resulting from
any intercompany transaction to which any Company or Subsidiary is a party,
(vi) a list of all pending Tax audits or inquiries, and (vii) any Tax reserves
included in the “Deferred Taxes” or similar line item in any balance sheets of
the Companies or the Subsidiaries included in the Financial Statements and the
December Statements, separately identified and itemized by dollar amount.
          (e) Each Company and Subsidiary has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, shareholder or other third
party.
          (f) Each Company is now and has been at all times since the date set
forth on Section 3.9(f) of the Disclosure Schedule an S Corporation for federal
income Tax purposes within the meaning of Section 1361(a) of the Code pursuant
to a valid election to be an S Corporation filed by such Company with the
Internal Revenue Service. Section 3.9(f) of the Disclosure Schedule sets forth
(i) each jurisdiction in which a valid S corporation election for each Company
is in effect or such Company is otherwise treated as an S corporation for state
or local Tax purposes and the date beginning with such election or treatment has
been continuously in effect, and (ii) each jurisdiction listed in
Section 3.9(d)(i) of the Disclosure Schedule in which each Company is not or has
not at all times since its inception been treated as an S corporation not
subject to tax for state or local Tax purposes.
          (g) No Company has any subsidiary that is a “qualified subchapter S
subsidiary” within the meaning of Code §1361(b)(3)(B).
          (h) No Company or Subsidiary has, in the past ten (10) years,
(i) acquired assets from another corporation in a transaction in which such
Company’s or Subsidiary’s, Tax basis, as the case may be, for the acquired
assets was determined, in whole or in part, by reference to the Tax basis of the
acquired assets (or any other property) in the hands of the transferor or
(ii) acquired the stock of any corporation which is a qualified subchapter S
Subsidiary.
          (i) Inventory and receivables are accurately valued for Tax purposes.
No income in excess of $10,000 that has been accrued for financial reporting
purposes in the books and records of any Company has not been accrued for Tax
purposes prior to the Closing Date.

-17-



--------------------------------------------------------------------------------



 



          (j) None of the Company, any Subsidiary, or any Shareholder has
participated in or cooperated with an international boycott within the meaning
of Section 999 of the Code or has been requested to do so in connection with any
transaction or proposed transaction.
          (k) To the Knowledge of the Shareholders, no sales or transfer tax
will be due as a result of the Transactions or the Section 338(h)(10) Elections.
The Shareholders will obtain any sales tax certificate of authority or other
governmental approval required in connection with the transfer of stock and
deemed transfer of assets in connection with the Transactions and the
Section 338(h)(10) Elections.
          (l) Section 3.18(a) of the Disclosure Schedule lists all Tax abatement
or reduction agreements or programs to which any Company or Subsidiary is party.
          (m) The only Subsidiaries of J.W. Harris, as described in
Section 3.2(a) of the Disclosure Schedule, are J.W. Harris International LLC
(“J.W. Harris International”), an Ohio limited liability company owned entirely
by J.W. Harris, and Harris Corporation S. de R.L. de C.V., a Mexican limited
liability company, owned ninety-nine percent (99%) by J.W. Harris and one
percent (1%) by J.W. Harris International. J.W. Harris International is treated
as a disregarded entity and division of J.W. Harris for all Tax purposes. Harris
Corporation S. de R.L. de C.V. is treated as a limited liability company
(sociedad de responsabilidad limitada) for Tax purposes in Mexico and as a
disregarded entity for Tax purposes in the United States.
          (n) The only Subsidiary of Harris-Euro, as described in Section 3.2(c)
of the Disclosure Schedule, is Harris-Euro SL, a Spanish limited liability
company, wholly-owned as of the Closing by Harris-Euro. Harris-Euro SL is
treated as a corporation for Tax purposes in Spain, and as a corporation for Tax
purposes in the United States.
     3.10 Compliance with Law; Permits; Ethical Practices.
          (a) Except as set forth in Section 3.10(a) of the Disclosure Schedule,
each Company and Subsidiary is in compliance with, and at all times since
January 1, 1999, has been in compliance with, all applicable laws, statutes,
orders, rules, regulations, policies or guidelines promulgated, or judgments,
decisions, consent decrees or orders entered by any Governmental Authority
(collectively, “Applicable Laws”) relating to such Company or any of its
respective Subsidiaries or their business or properties. To the Knowledge of the
Shareholders, the Companies and the Subsidiaries have heretofore made available
to Lincoln Electric copies of all material correspondence from and to all
Governmental Authorities and inspectors.
          (b) Except as set forth in Section 3.10(b) of the Disclosure Schedule,
since January 1, 1999, no Company or Subsidiary has received any written
communication of any Action pending or, to the Knowledge of the Shareholders,
threatened, including warning letter, consent decree, memorandum of
understanding, prosecution, injunction, seizure, civil fine or recall, alleging
that it is not in compliance with any and all Applicable Laws, regulations or
orders implemented by any relevant state, local or international Governmental
Authority. To the Knowledge of the Shareholders, no employee of any Company or
Subsidiary is or has been the subject of any similar pending or threatened
Action.

-18-



--------------------------------------------------------------------------------



 



          (c) Each Company and Subsidiary is in possession of all material
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals and orders necessary to own, lease
and operate their respective properties and to carry on their business as it is
now being conducted (collectively, the “Company Permits”). Section 3.10(c) of
the Disclosure Schedule sets forth a true and complete list of all the material
Company Permits, and there is no Action pending or, to the Knowledge of the
Shareholders, threatened regarding any of the Company Permits. No Company nor
Subsidiary is in default or violation of any of the Company Permits. Except as
set forth in Section 3.10(c) of the Disclosure Schedule, during the period
commencing January 1, 1999, and ending on the date hereof, no Company nor
Subsidiary has received any written notification with respect to possible
conflicts, defaults or violations of Applicable Laws. To the Knowledge of the
Shareholders, except as set forth in Section 3.10(c) of the Disclosure Schedule,
no consent, approval, registration or filing with any third party or
Governmental Authority pursuant to any Company Permits is required as a result
of the Transactions.
          (d) No Company, Subsidiary or any of their respective agents or
representatives has offered or given, and to the Knowledge of the Shareholders,
no other Person has offered or given on its behalf, anything of value to:
(A) any official of a Governmental Authority, any political party or official
thereof, or any candidate for political office, (B) any customer or member of
any government, or (C) any other Person, in any such case while knowing or
having reason to know that all or a portion of such money or thing of value may
be offered, given or promised, directly or indirectly, to any customer, member
of the government or candidate for political office for the purpose of the
following: (x) influencing any action or decision of such Person, in such
Person’s official capacity, including a decision to fail to perform such
Person’s official function, (y) inducing such Person to use such Person’s
influence with any government or instrumentality thereof to affect or influence
any act or decision of such government or instrumentality to assist any Company
or Subsidiary in obtaining or retaining business for, or with, or directing
business to, any Person, or (z) where such payment would constitute a bribe,
kickback or illegal or improper payment to assist any Company or Subsidiary in
obtaining or retaining business for, or with, or directing business to, any
Person.
     3.11 Intellectual Property.
          (a) Section 3.11(a) of the Disclosure Schedule sets forth a true,
correct and complete list of all of the patents, internet domain names, URL
addresses, trademarks, trade names, service marks and copyrights, and all
applications, registrations, licenses, sublicenses and agreements related to the
foregoing, necessary to conduct the business of the Companies and the
Subsidiaries as it is currently conducted (collectively, the “Proprietary
Rights”). The Companies and the Subsidiaries own or are licensed to use the
Proprietary Rights, free and clear of any and all Liens, except as set forth in
Section 3.11(a) of the Disclosure Schedule. Except as set forth in
Section 3.11(a) of the Disclosure Schedule, the Companies and the Subsidiaries
own or are licensed to use and have the exclusive right to make, use, sell and
license the Proprietary Rights. None of the Proprietary Rights is subject to any
outstanding order, and no Action is pending or, to the Knowledge of the
Shareholders, threatened, that challenges the validity, enforceability,
ownership, use or licensing of such Proprietary Rights.

-19-



--------------------------------------------------------------------------------



 



          (b) Section 3.11(b) of the Disclosure Schedule sets forth all material
licenses, sublicenses, assignments and other agreements under which any Company
or Subsidiary is either a licensor, licensee, sublicensor, sublicense, assignor
or assignee of any Proprietary Rights. To the Knowledge of the Shareholders, no
Company, Subsidiary, nor, any other party thereto, is in breach of or default
thereunder, nor is there any event that, with notice or lapse of time or both,
would constitute a default thereunder. To the Knowledge of the Shareholders, all
of the licenses, assignments and other agreements listed in Section 3.11(b) of
the Disclosure Schedule are valid and enforceable against the parties thereto in
accordance with their respective terms, and will continue to be so on the same
terms immediately following the Closing.
          (c) Except as set forth in Section 3.11(c) of the Disclosure Schedule,
no Company or Subsidiary has infringed upon or unlawfully or wrongfully used any
Proprietary Rights, mask work, design right, computer software, trade secret,
invention or other intellectual property or proprietary right owned or claimed
by another Person, and no Company or Subsidiary has received any notice of any
claim of infringement or any other claim or proceeding relating to any such
Proprietary Rights, mask work, design right, computer software, trade secret,
invention or other intellectual property or proprietary right. Except as set
forth in Section 3.11(c) of the Disclosure Schedule, to the Knowledge of the
Shareholders, no Person is infringing upon or otherwise violating the
Proprietary Rights. To the Knowledge of the Shareholders, no employee or
consultant of any Company or Subsidiary is in violation of any requirement of
law applicable to such employee or consultant, or any term of any employment or
consulting agreement, any patent or invention disclosure agreement, any
non-competition or non-disclosure agreement, or any other contract or agreement
relating to the relationship of such employee or consultant with any Company or
Subsidiary.
          (d) To the Knowledge of the Shareholders, since January 1, 1999, none
of the designs, plans, trade secrets, source codes, inventions, processes,
procedures, research records, know-how and formulae of the Companies or any of
the Subsidiaries, the value of which is contingent upon maintenance of
confidentiality thereof, has been disclosed, or is required to be disclosed, to
any Person other than employees, consultants, representatives and agents of the
Companies or the Subsidiaries, all of whom are bound by confidentiality or
non-disclosure agreements.
          (e) The computer software of the Companies and the Subsidiaries (the
“Software”) is suitable for the purpose or purposes for which it is being used.
Proprietary, customized, and/or modified Software used by the Companies and the
Subsidiaries is in machine readable form, and includes all object code, source
code, programs, disks, and other materials necessary to use such Software. The
Companies and the Subsidiaries are the sole owners of or are licensed to use the
Software. No Company or Subsidiary has an obligation to compensate any Person
for the development, use, sale or exploitation of the Software, nor has any
Company or Subsidiary granted to any other Person or entity any license, option
or other rights to develop, use, sell or exploit in any manner the Software,
whether requiring the payment of royalties or not.

-20-



--------------------------------------------------------------------------------



 



     3.12 Title to and Condition of Properties.
          (a) Except as set forth in Section 3.12(a) of the Disclosure Schedule,
the Companies and the Subsidiaries have good, valid and indefeasible title, free
and clear of all Liens other than Permitted Liens, to all of their material
assets and properties of every kind, nature and description, real or personal,
tangible or intangible, wherever located. As of the Closing, J.W. Harris will
have good, valid and indefeasible title to the Mason Property, free and clear of
all Liens other than Permitted Liens. As of the Closing, Conticast Corporation
will have good, valid and indefeasible title to the Conticast Property, free and
clear of all Liens other than Permitted Liens. Such assets and properties
constitute all of the assets and property now used in and necessary for the
conduct of their businesses as presently conducted (including all material
property and assets shown or reflected on the Financial Statements or the
December Statements, when delivered, except assets sold in the Ordinary Course
of Business). All such assets and properties are usable for their current uses
without violating any Applicable Laws, or any applicable private restriction.
Except as set forth in Section 3.12(a) of the Disclosure Schedule, no financing
statement under the Uniform Commercial Code or similar Applicable Law naming any
Company or Subsidiary or any of their predecessors is on file in any
jurisdiction in which such Company or Subsidiary owns property or does business,
and no Company or Subsidiary is a party to or bound under any agreement or legal
obligation authorizing any party to file any such financing statement.
Section 3.12(a) of the Disclosure Schedule contains a complete and accurate list
of the location of all real property that is or has been owned, leased or
operated by any Company or Subsidiary during the last ten years and describes
the nature of such Company’s or Subsidiary’s interest or prior interest in that
real property.
          (b) Section 3.12(b) of the Disclosure Schedule lists all leases and
subleases of real property, whether any Company or Subsidiary is lessor or
lessee, including all amendments thereto, to which any Company or Subsidiary is
a party or has been a party within the past five years. Each real estate lease
to which any Company or Subsidiary is currently a party is in full force and
effect and such Company or Subsidiary holds a valid, existing and insurable
interest therein.
          (c) Except as set forth in Section 3.12(c) of the Disclosure Schedule,
all machinery and equipment and tangible personal property owned, leased or used
by any Company or Subsidiary and material to the operation of their businesses
are suitable for the purpose or purposes for which they are being used
(including compliance in all material respects with all Applicable Laws) and are
in good condition and repair, ordinary wear-and-tear excepted. Except as set
forth in Section 3.12(c) of the Disclosure Schedule, all real property owned,
leased or used by any Company or Subsidiary, including the Transferred
Properties (collectively, the “Real Property”), is in compliance with all
Applicable Laws of the jurisdiction relating to building and zoning matters in
which it is located and conform in all material respects to all such Applicable
Laws on a current basis without reliance on any variance or other special
limitation or conditional or special use permit and, to the Knowledge of the
Shareholders, there are no such Applicable Laws or other building or use
restrictions to which any Real Property is subject that would prohibit any
Company’s or Subsidiary’s use of such Real Property. All gas, electricity,
water, sanitary and storm sewer, and telephone facilities required for the
operation of the Real Property as currently used are available within the
jurisdiction and control of either public utility companies or local
Governmental Authorities, and no Real Property utilizes any private sewer,

-21-



--------------------------------------------------------------------------------



 



water, or utility plant. Except as set forth in Section 3.12(c) of the
Disclosure Schedule, there is no real estate Tax abatement or reduction program
in effect with respect to the Real Property, and the Real Property Transfers
will not result in any recoupment or increase in real estate taxes for periods
prior to the Closing. There is no material defect in any of the structural
components of any buildings or other improvement on any Real Property or its
electrical, plumbing, HVAC, life safety or other building systems. No Company or
Subsidiary has received notice from any insurance company that it will require
alterations of any Real Property for continuance of a policy insuring such
property or the maintenance of rates with respect thereto (other than notices of
alterations that have been completed). There are no pending or, to the Knowledge
of the Shareholders, threatened or contemplated Actions regarding condemnation
or other eminent domain actions or proceedings affecting any Real Property or
any part thereof or of any sale or other disposition of any Real Property or any
part thereof in lieu of condemnation. No portion of the Real Property has
suffered any material damage by fire or other casualty that has not heretofore
been completely repaired and restored.
          (d) None of the Real Property is subject to any purchase options,
rights of first refusal, first option or other rights, and all such rights
existing prior to the date hereof have been fully and finally terminated and
waived and are of no further force or effect.
     3.13 Environmental Matters.
          (a) As used herein, the term “Environmental Laws” means all past and
present federal, state, local or foreign Applicable Laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including Applicable
Laws relating to emissions, discharges, releases or threatened releases of
chemicals, petroleum, pollutants, contaminants, or industrial, toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
          (b) Except as set forth in Section 3.13(b) of the Disclosure Schedule,
there are, with respect to the Companies, the Subsidiaries and their respective
predecessors, (i) no past or present violations of Environmental Laws and
(ii) no releases or threats of releases of any Hazardous Materials into the
environment or actions, activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any state common
law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or any other
Environmental Law and no Company or Subsidiary has received any notice with
respect to any of the foregoing, nor is any Action pending or, to the Knowledge
of the Shareholders, threatened in writing in connection with any of the
foregoing.
          (c) Except as disclosed in Section 3.13(c) of the Disclosure Schedule,
no Hazardous Materials were or are contained on or about any real property
currently or previously owned or leased by any Company or Subsidiary or their
respective predecessors. No Hazardous Materials were released on or about any
real property currently or previously owned or leased by

-22-



--------------------------------------------------------------------------------



 



any Company or Subsidiary or their respective predecessors during the period the
real property is or was owned or leased by any Company or Subsidiary or their
respective predecessors, except in quantities that would not result in a
violation of Environmental Laws or that would not subject or expose the
Companies and the Subsidiaries to claims or liability under common law or under
any Environmental Laws. To the extent any Company or Subsidiary or their
respective predecessors currently use or previously used real property which any
Company or Subsidiary or their respective predecessors never owned or leased,
(i) no Hazardous Materials, except as disclosed in Section 3.13(c) of the
Disclosure Schedule, were or are contained on or about the portion of such real
property currently or previously used by any Company or Subsidiary or their
respective predecessors and (ii) no Hazardous Materials were released on or
about any such portion of real property previously used by any Company or
Subsidiary or their respective predecessors during the period the real property
was used by any Company or Subsidiary or their respective predecessors, except
in the normal course of business of the Companies and the Subsidiaries which is
otherwise in compliance with all applicable Environmental Laws.
          (d) Except as set forth in Section 3.13(d) of the Disclosure Schedule,
there are no underground storage tanks on or under any real property currently
or previously owned, leased or used by any Company or Subsidiary.
          (e) The Companies and the Subsidiaries have obtained all permits,
licenses and other authorizations (“Environmental Permits”) required under the
Environmental Laws relating to the real property owned, leased or used by any
Company or Subsidiary and any Company’s or Subsidiary’s use thereof. The
Environmental Permits are in full force and effect and the Companies and the
Subsidiaries are and have been in material compliance with them since the dates
of their issuance. Section 3.13(e) of the Disclosure Schedule lists all
Environmental Permits.
          (f) Except as set forth in Section 3.13(f) of the Disclosure Schedule,
no asbestos-containing materials are located on the real property owned, leased
or used by any Company or Subsidiary.
          (g) Except as set forth in Section 3.13(g) of the Disclosure Schedule,
no Company or Subsidiary has received any written notice from any Governmental
Authority or private entity advising or asserting that (i) any real property
owned, leased or used by any Company or Subsidiary, (ii) any real property
previously owned, leased or used by any Company or Subsidiary, or (iii) any
Company or Subsidiary, is the subject of any Action relating to the
environmental condition of such property or any Company or Subsidiary. No such
property is listed in CERCLIS, the federal National Priorities List or any
similar state or federal lists of suspected contaminated property and, except as
set forth in Section 3.13(b) of the Disclosure Schedule, no off-site disposal
location currently or formerly used by any Company or Subsidiary or their
respective predecessors is so listed.
     3.14 Litigation. Except as set forth in Section 3.14 of the Disclosure
Schedule, there is no suit, claim, action, arbitration, hearing, investigation,
charge, complaint, demand or proceeding (each, an “Action”) pending or, to the
Knowledge of the Shareholders, threatened by or against any Company or
Subsidiary or any officer or director of any Company or Subsidiary. No Company
or Subsidiary is subject to any outstanding order, writ, injunction or decree
which,

-23-



--------------------------------------------------------------------------------



 



individually or in the aggregate, insofar as can be reasonably foreseen, could
have a Material Adverse Effect on any Company or Subsidiary. Except as set forth
in Section 3.14 of the Disclosure Schedule, since January 1, 1999, (a) there has
not been any Action asserted, or to the Knowledge of the Shareholders,
threatened against any Company or Subsidiary relating to any Company’s or
Subsidiary’s products or services or method of doing business or its
relationship with past, existing or future users or purchasers of any products
or services of any Company or Subsidiary and (b) no Company or Subsidiary has
been subject to any outstanding order, writ, injunction or decree relating to
any Company’s or Subsidiary’s products or services or its method of doing
business or its relationship with past, existing or future customers, lessees,
users, purchasers or licensees of any Intellectual Property, goods or services
of any Company or Subsidiary.
     3.15 Brokerage and Finder’s Fees. Except with respect to the agreement
between J.W. Harris and Gulf Capital Partners, Inc., all negotiations relating
to this Agreement and the Transactions have been carried on by or on behalf of
the Companies and the Shareholders in such a manner as not to give rise to any
claim against any Company, Subsidiary, or Lincoln Electric for a finder’s fee,
brokerage commission, advisory fee or other similar payment.
     3.16 Employee Benefit Matters.
          (a) U.S. Employee Benefits.
          (i) For purposes of this Section 3.16, the following terms have the
definitions given below:
     “Controlled Group Liability” means any and all liabilities under (i) Title
IV of ERISA, (ii) Section 302 of ERISA, (iii) Sections 412 and 4971 of the Code,
(iv) the continuation coverage requirements of Sections 601 et seq. of ERISA and
Section 4980B of the Code and the portability and nondiscrimination requirements
of Sections 701 et seq. of ERISA and Sections 9801 et seq. of the Code, or
(v) Section 4975 of the Code.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
     “ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is or was a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade or business, or that is or was a member of the
same “controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.
     “Plans” means all employee benefit plans, programs, policies, practices,
and other arrangements providing benefits to any employee or former employee or
beneficiary or dependent thereof, or to any present or former director,
consultant or agent or dependent thereof, whether or not written, and whether
covering one person or more than one person, sponsored or maintained by any
Company, any Subsidiary or any ERISA Affiliate or to which any Company, any
Subsidiary or any ERISA Affiliate contributes or is obligated to contribute or
under which any current or former employee, director, consultant or agent is
entitled to any benefits (whether or not contingent or a result of

-24-



--------------------------------------------------------------------------------



 



service to any Company, Subsidiary or ERISA Affiliate). Without limiting the
generality of the foregoing, the term “Plans” includes all employee welfare
benefit plans within the meaning of Section 3(1) of ERISA and all employee
pension benefit plans within the meaning of Section 3(2) of ERISA and all
employee stock option or stock purchase plans, bonus or incentive plans or
programs, deferred compensation arrangements, vacation policies, sick policies,
severance pay plans, practices or agreements, fringe benefits, employment
agreements, consulting agreements and change in control or retention
arrangements.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as those terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          (ii) Section 3.16(a)(ii) of the Disclosure Schedule lists all Plans
sponsored, maintained or contributed to, or required to be contributed to, by
any Company, any Subsidiary or by any ERISA Affiliate within the last six
(6) years. With respect to each Plan, the Companies have made available to
Lincoln Electric a true, correct and complete copy of: (i) each writing
constituting a part of such Plan, including all plan documents and amendments
thereto, benefit schedules, trust agreements, and insurance contracts and other
funding vehicles, (ii) the three (3) most recent Annual Reports (Form 5500
Series) and accompanying schedules, if any, (iii) the current summary plan
description, if any; (iv) the most recent annual financial report, if any,
(v) the most recent determination letter from the Internal Revenue Service, if
any, (vi) the most recent actuarial/valuation, if any, (vii) any notices
provided either to any participants in any Plan or to any governmental agency,
commission or regulatory body relative to any Plan in the past five years;
(viii) all contracts with third party administrators, actuaries, investment
managers, consultants, or others that relate to the Plan; and (ix) all
compliance reports provided by third party administrators, actuaries or others
relative to the Plan during the past three years. No Company, Subsidiary nor any
ERISA Affiliate has any plan or commitment to create any additional Plan or to
modify or change any existing Plan that would affect any employee, former
employee, director, former director, consultant, former consultant, agent or
former agent of any Company, any Subsidiary or any ERISA Affiliate.
          (iii) The Internal Revenue Service has issued a favorable
determination letter with respect to each Plan that is intended to be a
“qualified plan” within the meaning of Section 401(a) of the Code (a “Qualified
Plan”) evidencing the Plan’s compliance with the so-called “GUST” amendments, a
copy of which has been provided to Lincoln Electric and, except as set forth in
Section 3.16(a)(iii) of the Disclosure Schedule, there are no existing
circumstances nor any events that have occurred that could adversely affect the
qualified status of any Qualified Plan or the related trust and there has been
no termination or partial termination of such plan.
          (iv) Except as set forth in Section 3.16(a)(iv) of the Disclosure
Schedule, all contributions required to be made to any Plan by Applicable Laws
or by any plan document or other contractual undertaking, and all premiums due
or payable with respect to insurance policies funding any Plan, for any period
through the Closing Date

-25-



--------------------------------------------------------------------------------



 



have been paid in full or, to the extent not required to be made or paid before
the Closing Date have been or will be fully reflected in the Financial
Statements and the December Statements.
          (v) Except as set forth in Section 3.16(a)(v) of the Disclosure
Schedule, the Companies, the Subsidiaries and all ERISA Affiliates have
materially complied and are in material compliance with all provisions of ERISA,
the Code and all laws and regulations applicable to the Plans. Each Plan has
been operated in material compliance with its terms and in accordance with all
Applicable Laws. There is not now, and there are no existing, circumstances that
could give rise to, any requirement for the posting of security with respect to
a Plan or the imposition of any Lien on the assets of any Company, any
Subsidiary or any ERISA Affiliate under ERISA or the Code. Each Plan includes
provisions which effectively reserve the rights of the sponsor of the Plan to
amend or terminate the Plan.
          (vi) No Plan is subject to Title IV or Section 302 of ERISA or
Section 412 or 4971 of the Code. No Plan is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA (a “Multiemployer Plan”) or a plan that
has two or more contributing sponsors at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA (a “Multiple Employer
Plan”), nor has any Company, any Subsidiary or any of their respective ERISA
Affiliates, at any time within five years before the date hereof, contributed to
or been obligated to contribute to any Multiemployer Plan or Multiple Employer
Plan.
          (vii) Except as set forth in Section 3.16(a)(vii) of the Disclosure
Schedule, there does not now exist, and there are no existing, circumstances
that could result in, any Controlled Group Liability that would be a liability
of any Company or Subsidiary following the Closing Date. Without limiting the
generality of the foregoing, no Company, Subsidiary nor any of their respective
ERISA Affiliates has engaged in any transaction described in Section 4069 of
ERISA or any transaction that constitutes a withdrawal under Section 4201 et
seq. of ERISA.
          (viii) Except as set forth in Section 3.16(a)(viii) of the Disclosure
Schedule and except for health continuation coverage as required by
Section 4980B of the Code or Part 6 of Title I of ERISA, no Company or
Subsidiary has liability for life, health, medical or other welfare benefits to
former employees or beneficiaries or dependents thereof. To the Knowledge of the
Shareholders, there has been no communication to employees of any Company, any
Subsidiary or ERISA Affiliates that could reasonably be expected or interpreted
to promise or guarantee such employees retiree health or life insurance benefits
or other retiree death benefits on a permanent basis.
          (ix) Except as set forth in Section 3.16(a)(ix) of the Disclosure
Schedule, no Plan obligates any Company or Subsidiary to pay separation,
severance, termination, bonus or similar benefits as a result of the
Transactions and neither the execution and delivery of this Agreement nor the
consummation of the Transactions will result in, cause the accelerated vesting
or delivery of, or increase the amount or value of,

-26-



--------------------------------------------------------------------------------



 



any payment or benefit to any employee, officer, director or consultant of any
Company or Subsidiary, and Section 3.16(a)(ix) of the Disclosure Schedule
specifies the amount of any such payment or benefit. Without limiting the
generality of the foregoing, no amount paid or payable any Company or Subsidiary
in connection with the Transactions either solely as a result thereof or as a
result of such Transactions in conjunction with any other events will be an
“excess parachute payment” within the meaning of Section 280G of the Code.
          (x) There are no Actions pending or, to the Knowledge of the
Shareholders, threatened (other than claims for benefits in the ordinary
course), which have been asserted or instituted against the Plans, any
fiduciaries thereof with respect to their duties to the Plans or the assets of
any of the trusts under any of the Plans which could reasonably be expected to
result in any material liability of any Company or Subsidiary.
          (xi) Except as set forth in Section 3.16(a)(xi) of the Disclosure
Schedule, none of the assets of any Plan are invested in employer securities or
employer real property.
          (b) Mexico Employee Benefits.
          (i) Except as set forth in Section 3.16(b) of the Disclosure Schedule,
none of the Companies or the Subsidiaries maintains or contributes to any
benefit plan in Mexico which provides health, accident or life insurance
benefits to employees, their spouses or dependents, other than pursuant to
applicable Mexican Labor Regulations. Each employee benefit plan under Mexican
labor and social security laws and regulations (“Mexican Labor Regulations”) and
each other material employee benefit plan, policy or arrangement whether oral or
in writing maintained by each of the Subsidiaries primarily in connection with
its operations in Mexico comply in form and in operation with the requirements
of applicable laws and regulations, including Mexican Labor Regulations, and is
listed and described in Section 3.16(b) of the Disclosure Schedule.
          (ii) Each Company and Subsidiary is now, and has been since the
commencement of any prescription period related to compliance with Mexican Labor
Regulations that continues to run as of the date hereof, in compliance with all
provisions of applicable Mexican Labor Regulations and all payments due
thereunder from each Company and Subsidiary have been made when due, including,
without limitation, contributions to the Mexican Social Security Institute
(Instituto Mexicano del Seguro Social), mandatory retirement fund (SAR) and the
Mexican Housing Institute (INFONAVIT).
          (c) Spain Employee Benefits.
          (i) Harris-Spain has complied timely and with the applicable
formalities with all its Tax and Social Security obligations. In particular, the
Spanish Subsidiary has withheld from each one of the payments made to its
employees, the amount corresponding to personal income tax withholdings and
social security

-27-



--------------------------------------------------------------------------------



 



contributions, and has deposited such amounts when due with the competent
bodies. The Spanish Subsidiary is also up-to-date with all payments owed for the
employer’s National Insurance contribution.
               (ii) Except as mandated by the Spanish government, the Spanish
Subsidiary does not have any private accident, life, health or other insurance
for the employees, nor has it arranged pension plans. Nor are any payments in
kind, benefits or other advantages (stock option plans, incentives, bonuses,
car, golden parachutes, etc.) made, pending payment or promised to the
employees.
               (iii) The Spanish Subsidiary fulfills all applicable occupational
health and safety and occupational hazard regulations. The work centers are
equipped with the facilities and equipment required by Law to prevent accidents
in the workplace, the employees work suitably equipped (in terms of clothing,
equipment, protection, etc.) in accordance with the provisions of the Law.
               (iv) The Spanish Subsidiary has complied in time and with the
applicable formalities with all its Tax obligations corresponding to fiscal
periods which are not prescribed under Spanish General Taxation Act (Act
58/2003), articles 66 to 70.
               (v) The financial documentation and tax declarations presented to
the Authorities has been filed according to the legal previsions applicable in
the moment of their presentation, and the data included are correct, complete
and truly reflects the tax status of the Spanish Subsidiary.
     3.17 Officers, Employees and Compensation. Section 3.17 of the Disclosure
Schedule sets forth the names of all directors and officers of each Company and
Subsidiary, the total salary, bonus, fringe benefits and perquisites each
received from the Companies and the Subsidiaries in the year ended December 31,
2004, and any changes to the foregoing which have occurred subsequent to
December 31, 2004. Section 3.17 of the Disclosure Schedule also lists and
describes the current compensation of any employee of any Company or Subsidiary
whose total current salary and bonus exceeds $75,000. Except as disclosed in
Section 3.17 of the Disclosure Schedule, there are no other forms of
compensation paid to any such director, officer or employee of any Company or
Subsidiary. The amounts accrued on the books and records of the Companies and
the Subsidiaries for all commissions and other fees payable to agents, salesmen
and representatives, vacation pay and sick pay will be adequate to cover the
Companies’ and the Subsidiaries’ liabilities for all such items. Except as set
forth in Section 3.17 of the Disclosure Schedule, no Company or Subsidiary has
become obligated, directly or indirectly, to any shareholder, director or
officer of any Company or Subsidiary or any person related to such person by
blood or marriage, except for current liability for such compensation. Except as
set forth in Section 3.17 of the Disclosure Schedule, no shareholder, director,
officer, agent or, to the Knowledge of the Shareholders, employee of any Company
or Subsidiary, or any person related to any such person by blood or marriage,
holds any position or office with or has any material financial interest, direct
or indirect, in any supplier, customer or account of, or other outside business
which has or has had material transactions with, any Company or Subsidiary. No
Company or Subsidiary has an agreement or understanding with any shareholder,
director, officer, employee or representative of any Company or Subsidiary that
would influence any such

-28-



--------------------------------------------------------------------------------



 



person not to become associated with Lincoln Electric from and after the Closing
or from serving any Company or Subsidiary after the Closing in a capacity
similar to the capacity presently held.
     3.18 Contracts.
          (a) Section 3.18(a) of the Disclosure Schedule lists all written or
oral contracts, agreements, guarantees, leases and executory commitments (each a
“Contract”) to which any Company or Subsidiary is a party and which fall within
any of the following categories:
               (i) Contracts not entered into in the Ordinary Course of
Business,
               (ii) joint venture, partnership and similar agreements,
               (iii) Contracts which are service contracts or equipment leases
involving payments by any Company or Subsidiary of more than $100,000 per year,
               (iv) Contracts containing covenants purporting to limit the
freedom of any Company or Subsidiary to compete in any line of business in any
geographic area or to hire any individual or group of individuals, or requiring
any Company or Subsidiary to deal exclusively with, grant exclusive rights to,
or refrain from dealing with products that are competitive with any other
party’s products,
               (v) Contracts which after the Closing would have the effect of
limiting the freedom of Lincoln Electric or its subsidiaries (other than the
Companies and the Subsidiaries) to compete in any line of business in any
geographic area or to hire any individual or group of individuals, or requiring
Lincoln Electric or its subsidiaries (other than the Companies and the
Subsidiaries) to deal exclusively with, grant exclusive rights to, or refrain
from dealing with products that are competitive with any other party’s products,
               (vi) Contracts that contain minimum purchase conditions or
requirements or other terms that restrict or limit the purchasing relationships
of any Company or Subsidiary or their respective Affiliates, or any customer,
licensee or lessee thereof,
               (vii) Contracts relating to any outstanding commitment for
capital expenditures in excess of $100,000,
               (viii) Contracts relating to the lease or sublease of or sale or
purchase of real or personal property involving any annual expense or price in
excess of $100,000 and not cancelable by any Company or Subsidiary (without
premium or penalty) with ninety or fewer days’ notice,
               (ix) Contracts with any labor organization,
               (x) indentures, mortgages, promissory notes, loan agreements,
guarantees of amounts in excess of $100,000, letters of credit or other
agreements or

-29-



--------------------------------------------------------------------------------



 



instruments of any Company or Subsidiary or commitments for the borrowing or the
lending of money by any Company or Subsidiary or providing for the creation of
any Lien upon any of the assets of any Company or Subsidiary,
               (xi) Contracts that are fixed price or other risk sharing
agreements with customers not cancelable by any Company or Subsidiary (without
premium or penalty) at any time with thirty or fewer days notice,
               (xii) Contracts involving annual revenues of, or expenditures by
any Company or Subsidiary in excess of $100,000,
               (xiii) Contracts providing for “earn-outs” or other contingent
payments potentially involving more than $100,000 over the term of the Contract,
               (xiv) Contracts with or for the benefit of any holder of capital
stock or options to purchase capital stock of any Company, any Subsidiary, any
affiliate (as such term is defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended) of any Company or Subsidiary or any
such holder or immediate family member thereof,
               (xv) all Tax abatement or reduction agreements or programs and
all related documents which are material, and
               (xvi) all other Contracts not called for above that are material
to the business of any Company or Subsidiary as it is currently being or
proposed to be conducted.
All such Contracts are valid and binding obligations of the Companies or the
Subsidiaries, as applicable, and, to the Knowledge of the Shareholders, the
valid and binding obligation of each other party thereto. Except as set forth in
Section 3.18(a) of the Disclosure Schedule, no Company, Subsidiary nor, to the
Knowledge of the Shareholders, any other party thereto is in violation of or in
default in respect of, nor has there occurred an event or condition which with
the passage of time or giving of notice (or both) would constitute a default
under or permit the termination of, any Contract to which any Company or
Subsidiary is a party.
          (b) Except as set forth in Section 3.18(b) of the Disclosure Schedule,
no consent, permission, waiver or approval is required to be obtained from, and
no penalty, assessment or special payment is required to be paid to, and no
notice is required to be sent to, any third party or Governmental Authority in
order to preserve for the Companies or the Subsidiaries after the Closing the
benefits of the Contracts.
     3.19 Accounts Receivable; Inventories.
          (a) All accounts and notes receivable (including lease and finance
notes receivable) and accrued interest receivable of each Company and each
Subsidiary represent valid obligations arising from sales actually made or
services actually performed and have arisen in the Ordinary Course of Business,
and the accounts receivable reserves reflected on the balance sheet included in
the Financial Statements and the December Statements are as of the date thereof

-30-



--------------------------------------------------------------------------------



 



established in accordance with GAAP procedures applied on a consistent basis
with those used to prepare the Audited Financial Statements.
          (b) The inventories reflected on the balance sheet included in the
Financial Statements and the December Statements have been valued in accordance
with GAAP procedures applied on a consistent basis with those used to prepare
the Audited Financial Statements, prior to the reflection of the LIFO reserve.
Physical adjustments since the date of the most recent Financial Statements have
been correctly recorded in the Ordinary Course of Business. Such inventories
(i) are carried at an amount not in excess of the lower of cost or net
realizable value, and (ii) do not include any inventory which is obsolete,
surplus or not usable or salable in the Ordinary Course of Business, in each
case net of reserves provided therefor. Such inventories consist of items of
quality and quantity that are adequate for the conduct of the business of the
Companies and the Subsidiaries and inventory levels are not in excess of normal
operating requirements of the Companies and the Subsidiaries.
     3.20 Labor Matters. Except as set forth in Section 3.20 of the Disclosure
Schedule, no Company or Subsidiary is a party to any labor contracts, collective
bargaining agreements or employment or consulting agreements with any persons
employed by any Company or Subsidiary or any Persons otherwise performing
services primarily for any Company or Subsidiary (the “Business Personnel”). No
Company or Subsidiary has engaged in any unfair labor practice with respect to
Business Personnel, and there is no unfair labor practice complaint pending or,
to the Knowledge of the Shareholders, threatened, against any Company or
Subsidiary with respect to Business Personnel. There is no labor strike,
dispute, slowdown or stoppage pending or, to the Knowledge of the Shareholders,
threatened against any Company or Subsidiary, and no Company or Subsidiary has
experienced any labor strike, dispute, slowdown or stoppage or other labor
difficulty involving its employees since January 1, 2001.
     3.21 Operation of the Companies’ Business; Relationships. To the Knowledge
of the Shareholders, the relationships of the Companies and the Subsidiaries
with their customers and suppliers are satisfactory, and the execution of this
Agreement, and the consummation of the Transactions will not materially
adversely affect the relationships of any Company or Subsidiary with such
customers or suppliers. Section 3.21 of the Disclosure Schedule describes each
termination or non-renewal that has occurred with respect to any material
Contract with any customer or supplier from January 1, 2003 to the date of this
Agreement.
     3.22 Product Warranties and Liabilities. Except as set forth on
Section 3.22 of the Disclosure Schedule, the Companies and the Subsidiaries have
made no warranties, guaranties, return policies or assurances of products and
services that are in effect or proposed. Section 3.22 of the Disclosure Schedule
sets forth a description of each pending or, to the Knowledge of the
Shareholders, threatened Action under any warranty or guaranty against any
Company or Subsidiary. Except as set forth in Section 3.22 of the Disclosure
Schedule, no Company or Subsidiary has incurred, nor, to the Knowledge of the
Shareholders, is there any basis for alleging, any liability, damage, loss, cost
or expense as a result of any defect or other deficiency (whether of design,
materials, workmanship, labeling instructions or otherwise) (“Product
Liability”) with respect to any product sold or services rendered by or on
behalf of any Company or Subsidiary (including any licensee thereof) prior to
the Closing, whether such Product Liability is incurred by reason of any express
or implied warranty (including any warranty of

-31-



--------------------------------------------------------------------------------



 



merchantability or fitness), any doctrine of common law (tort, contract or
other), any statutory provision or otherwise and irrespective of whether such
Product Liability is covered by insurance.
     3.23 Insurance.
          (a) Section 3.23 of the Disclosure Schedule contains a true, correct
and complete list of all of the past and current general-liability insurance
policies known by the Companies and the Subsidiaries to have been issued to them
before April 1, 2003, and all insurance policies known by the Companies and the
Subsidiaries to have been issued to them for the periods from April 1, 2003,
through March 31, 2005. Copies of all such policies (or, where complete policies
are unavailable, all remaining evidence of such policies) that are in the
possession of the Companies and the Subsidiaries have been made available to
Lincoln Electric.
          (b) Except as set forth in Section 3.23 of the Disclosure Schedule, no
Person other than the Companies and the Subsidiaries claims rights as an insured
under any insurance policy identified therein. The Shareholders shall take no
action that extinguishes or otherwise adversely affects the rights of the
Companies and the Subsidiaries under the insurance policies and shall cooperate
with Lincoln Electric in preserving all such rights.
          (c) All policies indicated as being current in Section 3.23 of the
Disclosure Schedule are in full force and effect in accordance with their terms;
no notice of cancellation thereof or default thereunder has been received; and
there is no existing default or event which, with the giving of notice by the
insurer or lapse of time or both, would constitute a default thereunder. Except
as set forth in Section 3.23 of the Disclosure Schedule, no Company or
Subsidiary has been refused any insurance, nor has its coverage been limited, by
any insurance carrier to which it has applied for insurance or with which it has
carried insurance during the past five (5) years.
          (d) Except as set forth in Section 3.23 of the Disclosure Schedule,
the policies of fire, theft, liability, professional practice and other
insurance currently maintained with respect to the assets or businesses of the
Companies and the Subsidiaries may be continued by the Companies and the
Subsidiaries without modification or premium increase after the Closing and for
the duration of their current terms, which terms expire as set forth in
Section 3.23 of the Disclosure Schedule.
     3.24 Books of Account; Records; Bank Accounts. The Companies’ and the
Subsidiaries’ general ledgers, stock record books, minute books and other
material records relating to the assets, properties, contracts and outstanding
legal obligations of the Companies and the Subsidiaries are, in all material
respects, complete and correct, and have been maintained in accordance with good
business practices and the matters contained therein are appropriate and
accurately reflected in the Financial Statements and the December Statements.
Section 3.24 of the Disclosure Schedule sets forth (i) a list of each bank or
other financial institution in which any Company or Subsidiary has an account,
safe deposit box or custodial arrangement, (ii) the numbers of such accounts and
(iii) the names of all persons authorized to draw on such accounts or have
access to any such safe deposit box.

-32-



--------------------------------------------------------------------------------



 



     3.25 Disclosures. Neither this Agreement nor the Disclosure Schedules
contain any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
misleading.
ARTICLE IIIA. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
     In order to induce Lincoln Electric to enter into this Agreement, each
Shareholder, on a several and individual basis, represents and warrants to
Lincoln Electric that the statements contained in this Article IIIA with respect
to such Shareholder are true, correct and complete as of the Closing.
     3A.1 Authority.
          (a) The Shareholder has the legal capacity and authority to execute
and deliver this Agreement and the Additional Documents to which he, she or it
is a party and to consummate the transactions contemplated hereby and thereby.
This Agreement has been duly executed and delivered by the Shareholder and
constitutes the legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms. The Additional
Documents to which the Shareholder is a party constitute the legal, valid and
binding obligations of the Shareholder, enforceable against the Shareholder in
accordance with their respective terms.
          (b) Each Shareholder that is a trust (each, a “Trust”) hereby, on a
several and individual basis, represents and warrants to Lincoln Electric that:
(i) the Trust was duly created pursuant to the laws of the State of Ohio;
(ii) the Trust has its situs in and is governed by the laws of the State of
Ohio; (iii) the Trust is valid, has not terminated and has not been revoked and
is not supervised by any court; (iv) the Trust (with the exception of the Joseph
W. Harris Revocable Trust) is irrevocable and not subject to amendment; (v) no
other proceedings on the part of the Trust or the trustee of the Trust are
necessary to authorize the execution and delivery of this Agreement and the
Additional Documents to which the Trust is a party or the transactions
contemplated hereby and thereby; (vi) no beneficiary of the Trust has any right
to distribution with respect to the capital stock of any Company owned by the
Trust, and all of the capital stock of any Company owned by the Trust is held
free and clear of any Liens or claims by any beneficiary of the Trust; and
(vii) this Agreement and the Additional Documents to which the Trust is a party
have been duly executed and delivered by the trustee of the Trust, and
constitute legal, valid and binding obligations of the Trust, enforceable
against the Trust and the trust estate of the Trust in accordance with their
terms. Lincoln Electric has received complete and correct copies of the Trust
Instrument and any related documents and there have been no amendments to the
Trust Instrument since delivery to Lincoln Electric. Set forth opposite the
Trust in Section 3A.1 of the Disclosure Schedule is (A) the individual who is
the sole grantor under the Trust; (B) the individual who is the duly appointed
and sole acting trustee of the Trust; (C) the only Person required by the
agreement governing the Trust (the “Trust Instrument”) to act on behalf of the
Trust; and (D) the individual who is authorized by the Trust Instrument to
execute and deliver this Agreement and the Additional Documents to which the
Trust is a party, and to consummate the transactions and perform the obligations
contemplated hereby and thereby.

-33-



--------------------------------------------------------------------------------



 



     3A.2 Capitalization; Title to Shares. The Shareholder is the sole lawful
owner of record, and beneficially, of the capital stock of each Company set
forth opposite the Shareholder’s name in Section 3A.2 of the Disclosure
Schedule, free and clear of any Liens, and, except as set forth in Section 3A.2
of the Disclosure Schedule, no other Person has a beneficial or other interest
in the capital stock of any Company owned by the Shareholder. The Shareholder is
not a party to any Contract relating to the transfer, sale, assignment,
purchase, pledge, conveyance or other disposition of any of the capital stock of
any Company owned by the Shareholder.
     3A.3 Conflicts, Consents and Approvals. Except as set forth in Section 3A.3
of the Disclosure Schedule, neither the execution and delivery by the
Shareholder of this Agreement or the execution and delivery by the Shareholder
of the Additional Documents to which he, she or it is a party nor the
consummation by the Shareholder of the Transactions will:
          (a) violate, or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with or without the giving of
notice, the passage of time or otherwise, would constitute a default) under, or
entitle any party (with the giving of notice, the passage of time or otherwise)
to terminate, accelerate, modify or call a default under, or result in the
creation of any Lien upon any of the capital stock of any Company owned by the
Shareholder or require any consent of any third party under, any of the terms,
conditions or provisions of any Contract to which the Shareholder is a party;
          (b) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Shareholder; or
          (c) require any action or consent or approval of, or review by, or
registration or filing by the Shareholder or any of its Affiliates with, any
third party or any Governmental Authority, other than any that have been taken,
obtained or made.
     3A.4 Shareholder Indebtedness. Except as may be set forth on the Projected
Closing Statement, there is no indebtedness of any Shareholder outstanding,
payable or owed to any Company or Subsidiary.
ARTICLE IV. COVENANTS OF THE PARTIES
     4.1 Public Announcements. No Party shall issue any press release or
announcement relating to the subject matter of this Agreement without the prior
written approval of the other Parties, unless such Party determines in good
faith that such disclosure is necessary pursuant to Applicable Laws or the rules
and regulations governing the NASDAQ National Market.
     4.2 Certain Tax Matters.
          (a) The J.W. Harris Shareholders, the Autobraze Shareholders, and the
Harris-Euro Shareholders shall reimburse Lincoln Electric for the Taxes of the
Company or Subsidiary owned by the respective Shareholders for any taxable
period ending on or before the Closing Date and the portion through the end of
the Closing Date for any Taxable period that includes (but does not end on) the
Closing Date to the extent (i) such Taxes exceed the amount reserved for such
Taxes (excluding any reserve for deferred Taxes established to reflect timing
differences

-34-



--------------------------------------------------------------------------------



 



between book and Tax income) and (ii) such Taxes were not properly accounted for
in the Debt Adjustment Amount.
          (b) In the case of any taxable period that includes (but does not end
on) the Closing Date, the amount of any Taxes shall be determined based on an
interim closing of the books as of the close of business on the Closing Date.
          (c) For each taxable period of any Company or Subsidiary that ends on
or before the Closing Date, the Shareholders shall cause to be timely prepared,
submitted to Lincoln Electric for review, and then filed by the Shareholders
with the appropriate authorities (with copies provided to Lincoln Electric) all
Tax Returns of such Company or Subsidiary. Lincoln Electric shall cause to be
prepared and will file all Tax Returns for the Companies and the Subsidiaries
for Tax periods not described in the foregoing sentence of this Section 4.2(c).
          (d) The Shareholders and Lincoln Electric reasonably and in good faith
shall cooperate with each other in preparing and filing all Tax Returns,
including maintaining and making available to each other all records necessary
in connection with the preparation and filing of such Tax Returns. The
Shareholders will obtain any sales tax certificate of authority or other
governmental approval required in connection with the transfer of stock and
deemed transfer of assets in connection with the Transactions and the
Section 338(h)(10) Elections. The Shareholders and Lincoln Electric further
agree, upon request, to use reasonable best efforts to obtain any certificate or
other document from any Governmental Authority or any other person as may be
necessary to mitigate, reduce, or eliminate any Tax, fee, or other charge that
could be imposed in connection with the Transactions and the Section 338(h)(10)
Elections.
          (e) The Companies and the Shareholders will join with Lincoln Electric
in making a timely and irrevocable election under Section 338(h)(10) of the Code
(and any corresponding election permitted under state or local tax law), as
identified in Section 4.2(e) of the Disclosure Schedule with respect to the
Transactions (the “Section 338(h)(10) Elections”). At or prior to the Closing,
Lincoln Electric shall prepare and deliver to the Shareholders for signature
Internal Revenue Service Form 8023 and any other state or local forms required
for the Section 338(h)(10) Elections (collectively, the “Section 338 Forms”),
subject to approval of the Shareholders, which approval shall not be
unreasonably withheld. At the Closing, each of the Section 338 Forms shall be
signed by each Shareholder and any other Person required to sign. The
Shareholders shall at any time and from time to time after the Closing cooperate
with Lincoln Electric in connection with the Section 338(h)(10) Elections,
including the signing by them or other Persons of any forms that Lincoln
Electric may reasonably request in order to accomplish the Section 338(h)(10)
Elections. The Shareholders shall include all income, gain, loss, deduction, or
other tax item resulting from the Section 338(h)(10) Elections on their Tax
returns. Lincoln Electric shall be responsible for the preparation and delivery
to the Shareholders for signature and for the timely filing of the Section 338
Forms. The allocation for tax purposes of the Aggregate Consideration among the
assets of the Companies shall be as set forth on Exhibit F.
          (f) Notwithstanding any other provision of this Agreement to the
contrary, as provided in Section 7.2(a), the Shareholders shall indemnify
Lincoln Electric and the Companies, and hold them harmless from and against, all
liability of the Companies for Taxes

-35-



--------------------------------------------------------------------------------



 



and other costs and expenses related thereto (including reasonable attorneys’
fees) attributable to the failure of any Company to be an “S” corporation within
the meaning of Section 1361(a)(1) of the Code at all times since its inception
with respect to all Companies other than J.W. Harris, and since April 1, 1985
with respect to J.W. Harris, through the Closing, and for all Taxes and all
other costs and expenses related thereto (including reasonable attorneys’ fees)
attributable to any such failure of any Company to be an S corporation not
subject to Tax for state or local Tax purposes at all times during such period
under any Applicable Law of any jurisdiction listed as an S corporation
jurisdiction in Section 3.9(f) of the Disclosure Schedule.
          (g) The Companies and the Shareholders have not revoked any Company’s
election to be taxed as an S corporation within the meaning of Code
Sections 1361 and 1362. The Companies and the Shareholders have not taken any
action that would result in, or fail to have taken any action or allowed the
failure of any action to be taken that would prevent, the termination of any
Company’s status as a validly electing S corporation within the meaning of Code
Sections 1361 and 1362.
ARTICLE V. CONDITIONS
     5.1 Mutual Conditions. The obligations of the Parties to consummate the
Transactions are subject to fulfillment of the following conditions:
          (a) No Adverse Order. No temporary restraining order, preliminary or
permanent injunction or other order or decree which prevents the consummation of
the Transactions shall have been issued and remain in effect, and no statute,
rule or regulation shall have been enacted by any Governmental Authority which
prevents the consummation of the Transactions.
          (b) No Government Action. No Action shall be instituted by any
Governmental Authority which seeks to prevent consummation of the Transactions
or seeks material damages in connection with the Transactions which continues to
be outstanding.
     5.2 Conditions to Obligations of the Shareholders. The obligations of the
Shareholders to consummate the Transactions are subject to the fulfillment of
the following conditions unless waived by the Shareholders:
          (a) Representations and Warranties. Each of the representations and
warranties of Lincoln Electric set forth in this Agreement shall be true and
correct.
          (b) Performance of Agreement. Lincoln Electric shall have performed
each obligation and agreement and shall have complied with each covenant to be
performed and complied with by it hereunder at or prior to the Closing.
          (c) Certificates. Lincoln Electric shall have furnished the Companies
with a certificate dated as of the Closing Date signed on behalf of it by the
Chairman, President or any Vice President to the effect that the conditions set
forth in Sections 5.2(a) and (b) have been satisfied.

-36-



--------------------------------------------------------------------------------



 



          (d) Opinion of Counsel. The Companies shall have received the legal
opinion, dated the Closing Date, of Baker & Hostetler LLP, counsel to Lincoln
Electric, substantially in the form attached hereto as Exhibit G.
          (e) Escrow Agreement. The Escrow Agreement shall have been executed
and delivered by Lincoln Electric and the escrow agent.
          (f) Noncompetition Agreements. Lincoln Electric shall have executed
and delivered each Noncompetition Agreement to which it is a party.
     5.3 Conditions to Obligations of Lincoln Electric. The obligations of
Lincoln Electric to consummate the Transactions are subject to the fulfillment
of the following conditions unless waived by Lincoln Electric:
          (a) Representations and Warranties. Each of the representations and
warranties of the Companies and the Shareholders set forth in this Agreement
shall be true and correct.
          (b) Performance of Agreement. The Companies and the Shareholders shall
have performed each obligation and agreement and shall have complied with each
covenant to be performed and complied with by them hereunder at or prior to the
Closing.
          (c) Certificate. Each Shareholder shall have furnished Lincoln
Electric with a certificate dated the Closing Date, to the effect that the
conditions set forth in Sections 5.3(a) and (b) have been satisfied.
          (d) Opinion of Counsel. Lincoln Electric shall have received the legal
opinion, dated the Closing Date, of Taft, Stettinius & Hollister LLP, counsel to
the Companies and the Shareholders, substantially in the form attached hereto as
Exhibit H.
          (e) Consents and Approvals. The Companies shall have received and
delivered to Lincoln Electric all customer, vendor, lessee, licensee, licensor
and other third party consents, approvals and estoppel certificates listed in
Section 5.3(e) of the Disclosure Schedule, each in form and substance reasonably
satisfactory to Lincoln Electric.
          (f) Shareholder Releases. Each Shareholder shall have executed and
delivered to Lincoln Electric a Shareholder Release, dated as of the Closing
Date, in the form of Exhibit I attached hereto.
          (g) Officer and Director Resignations. Each officer and director of
each Company and each Subsidiary (except Beate Surmann) shall have executed and
delivered to Lincoln Electric a resignation from such position and termination
of signing authority in a form reasonably satisfactory to Lincoln Electric.
          (h) Noncompetition Agreements. Each of Joe Harris, Gordon Harris,
Robin Harris, Doug Sprague, Steve Sprague and Terry Howard, shall have executed
and delivered to Lincoln Electric a Noncompetition Agreement substantially in
the form attached hereto as Exhibit J but with such modifications as the parties
agree (collectively, the “Noncompetition

-37-



--------------------------------------------------------------------------------



 



Agreements”). Each Company shall have executed and delivered each Noncompetition
Agreement to which it is a party.
          (i) [Intentionally Omitted]
          (j) Actions Regarding Certain Plans. As of or prior to the Closing,
the actions specified in Section 5.3(j) of the Disclosure Schedule shall have
been taken.
          (k) No Notice from Customers. No Company or Subsidiary shall have
received notice from any of the customers of any Company or Subsidiary set forth
in Section 5.3(k) of the Disclosure Schedule that it has terminated or intends
to terminate its relationship with any Company or Subsidiary.
          (l) Projected Closing Statement. At least two (2) business days prior
to the Closing, the Companies shall have delivered to Lincoln Electric the
Projected Closing Statement pursuant to Section 1.2(c)(i).
          (m) Real Property Transfers.
               (i) For purposes of this Section 5.3(m), the following terms have
the following meanings:
    “Mason Property” means the real property in Mason, Ohio, commonly known as
4501 Quality Place, Mason, Ohio, and more particularly described in Exhibit K,
including the land and all buildings and other improvements located thereon and
all appurtenant rights, privileges and easements.
    “Conticast Property” means the real property in Barberton, Ohio, commonly
known as 1045 Eagon Street, Barberton, Ohio, and more particularly described in
Exhibit L hereto, including the land and any buildings or other improvements
located thereon and all appurtenant rights, privileges and easements.
    “Transferred Properties” means, collectively, the Mason Property and the
Conticast Property.
               (ii) Prior to the date hereof, the Shareholders have caused J.W.
Harris Development, Ltd., an Affiliate of J.W. Harris and owner of the Mason
Property to convey the Mason Property to J.W. Harris by transferable and
recordable general warranty deeds, granting and warranting good, marketable and
insurable fee-simple title to the Mason Property free and clear of all Liens
other than Permitted Liens;
               (iii) Prior to the date hereof, the Shareholders have caused J.W.
Harris, owner of the Conticast Property, to convey the Conticast Property to
Conticast Corporation as partial payment of the current liability of J.W. Harris
due to Conticast Corporation by transferable and recordable general warranty
deeds, granting and warranting good, marketable and insurable fee-simple title
to the Conticast Property free and clear of all Liens other than Permitted Liens
(the transfers referred to in (ii) and (iii) collectively, the “Real Property
Transfers”).

-38-



--------------------------------------------------------------------------------



 



               (iv) In addition to the deeds described above, J.W. Harris has
obtained the following in connection with the transfer of the Mason Property
(such documents and instruments, together with such deeds, collectively, the
“Transfer Documents”):
                    (1) an ALTA Form B owner’s policy of title insurance in the
name of J.W. Harris (the “Title Policy”) covering the Mason Property in a face
amount equal to the fair market value of the Mason Property, with any “printed”
exceptions set forth in any policy commitment relating to the Title Policy
relating to parties in possession, mechanics’ and materialmens’ liens or matters
that would be shown by a survey of the Mason Property having been deleted prior
to the issuance of the Title Policy;
                    (2) a survey of the Mason Property prepared by a surveyor
duly licensed or registered in the State of Ohio, certified by such surveyor in
accordance with the current “Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys” as adopted by the American Land Title Association and
American Congress on Surveying and Mapping, each of which shall include a legal
description of the Mason Property, a flood plain designation, the location of
all easements affecting the Mason Property, any encroachments onto or from the
Mason Property, the location of all buildings or other improvements on the Mason
Property and the number of square feet and acres in the Mason Property;
                    (3) all resolutions, consents, affidavits or other documents
necessary to confirm the acceptability of all off-record title matters or
requested by the title companies issuing the Title Policy; and
                    (4) any other instruments or documents reasonably required
by Lincoln Electric or the title companies issuing the Title Policy to effect or
otherwise document the Real Property Transfers.
All Transfer Documents shall be in form and substance reasonably acceptable to
counsel for J.W. Harris and Lincoln Electric.
          (n) Escrow Agreement. The Shareholders and each of the Shareholders
shall have executed and delivered the Escrow Agreement.
          (o) Transfer of Surmann’s Shares. The Shareholders shall have
delivered to Lincoln Electric fully executed documentation of the transfer to
Harris-Euro of the shares of Harris Spain held by Beate Surmann, in form and
substance reasonably acceptable to Lincoln Electric.
          (p) Employment Agreements. Each of Doug Sprague and Terry Howard shall
have executed and delivered to Lincoln Electric an Employment Agreement
substantially in the form attached hereto as Exhibit M (collectively, the
“Employment Agreements”). Autobraze shall have executed and delivered to Lincoln
Electric the Employment Agreements.

-39-



--------------------------------------------------------------------------------



 



ARTICLE VI. NO TERMINATION; AMENDMENT
     6.1 No Termination. The Parties acknowledge and agree that the execution
and delivery of this Agreement and the Closing of the Transactions are occurring
simultaneously. Accordingly, this Agreement shall not be deemed to be executed
and delivered unless and until all of the conditions to Closing have been
satisfied or waived and, once the Closing has occurred and the Agreement has
been executed and delivered, no Party will have any right to terminate this
Agreement.
     6.2 Amendment. This Agreement may be amended only by a written instrument
duly authorized and signed on behalf of each of the Parties.
ARTICLE VII. INDEMNIFICATION
     7.1 Survival of Representations, Warranties and Agreements.
          (a) Subject to the limitations set forth in Section 7.3 below, and
notwithstanding any investigation conducted at any time by or on behalf of
Lincoln Electric or the Companies, all representations, warranties, covenants
and agreements of Lincoln Electric and the Shareholders in this Agreement and in
any other agreements, documents or certificates executed or delivered by Lincoln
Electric or the Shareholders pursuant to this Agreement or in connection with
the transactions contemplated by this Agreement (the “Additional Documents”)
shall survive the execution, delivery and performance of this Agreement and the
Additional Documents. This Section 7.1 shall not limit any covenant or agreement
of the Parties which by its terms contemplates performance after the Closing or
after the termination of this Agreement.
          (b) As used in this Article VII, any reference to a representation,
warranty or covenant contained in any section of this Agreement shall include
the section of the Disclosure Schedule relating to such section.
     7.2 Indemnification.
          (a) Subject to the limitations set forth in this Article VII, the
Principal Shareholders, jointly and severally, shall indemnify and hold harmless
Lincoln Electric and its Affiliates, subsidiaries, officers, directors, agents
and employees (each, a “Lincoln Electric Indemnified Party”) from and against
any and all losses, liabilities, damages, demands, claims, suits, actions,
judgments or causes of action, assessments, costs and expenses (including
interest, penalties, attorneys’ fees, any and all expenses incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim), and any and all amounts paid in settlement of any
claim or litigation (collectively, “Damages”), asserted against, resulting to,
imposed upon, or incurred or suffered by any Lincoln Electric Indemnified Party,
directly or indirectly, as a result of or arising from any of the following
(individually an “Indemnifiable Claim” and collectively “Indemnifiable Claims”
when used in the context of a Lincoln Electric Indemnified Party as the
Indemnified Party):
               (i) any inaccuracy in or breach or nonfulfillment of, or any
alleged inaccuracy in or breach or nonfulfillment of, any of the representations
or warranties made in Article III or Article IIIA of this Agreement or in the
Additional Documents;

-40-



--------------------------------------------------------------------------------



 



               (ii) any breach or non-performance of, or any alleged breach or
non-performance of, any covenant, agreement or obligation to be performed by the
Shareholders pursuant to this Agreement or the Additional Documents, including
any such covenants, agreements or obligations with respect to the Tax matters
pursuant to Section 4.2;
               (iii) except for Welding Fumes Litigation, any and all
liabilities related to products manufactured, sold or delivered by or any
services provided by any Company or Subsidiary prior to the Closing Date; or
               (iv) any liabilities described in Section 7.2(a)(iv) of the
Disclosure Schedule net of any proceeds of insurance coverage of the Companies
in effect prior to the Closing Date actually received by the Companies with
respect to such Indemnifiable Claim.
          (b) Subject to the limitations set forth in this Article VII, Lincoln
Electric hereby covenants and agrees to indemnify and hold harmless the
Shareholders and their respective heirs, executors, successors, representatives
and assigns (each, a “Shareholder Indemnified Party”), from and after the
Closing, from and against any and all Damages asserted against, resulting to,
imposed upon, or incurred or suffered by any Shareholder Indemnified Party,
directly or indirectly, as a result of or arising from any of the following
(individually, an “Indemnifiable Claim” and collectively, “Indemnifiable Claims”
when used in the context of a Shareholder Indemnified Party as the Indemnified
Party):
               (i) any inaccuracy in or breach or nonfulfillment of, or any
alleged inaccuracy in or breach or nonfulfillment of, any of the representations
or warranties made by Lincoln Electric in this Agreement or the Additional
Documents; or
               (ii) Any breach or non-performance of, or any alleged breach or
non-performance of, any covenant, agreement or obligation to be performed by
Lincoln Electric pursuant to this Agreement or the Additional Documents,
including any such covenants, agreements or obligations with respect to Tax
matters pursuant to Section 4.2.
          (c) Subject to the limitations set forth in this Article VII, each
Shareholder, severally and not jointly, shall indemnify and hold harmless each
Lincoln Electric Indemnified Party from and against any and all Damages,
asserted against, resulting to, imposed upon, or incurred or suffered by any
Lincoln Electric Indemnified Party, directly or indirectly, as a result of or
arising from any of the following (individually an “Indemnifiable Claim” and
collectively “Indemnifiable Claims” when used in the context of a Lincoln
Electric Indemnified Party as the Indemnified Party):
               (i) any inaccuracy in or breach or nonfulfillment of, or any
alleged inaccuracy in or breach or nonfulfillment of, any of the representations
or warranties made by such Shareholder in Article IIIA of this Agreement or the
Additional Documents; and

-41-



--------------------------------------------------------------------------------



 



               (ii) any breach or non-performance of, or any alleged breach or
non-performance of, any covenant, agreement or obligation to be performed by
such Shareholder pursuant to this Agreement or the Additional Documents.
          (d) Lincoln Electric shall be deemed to have suffered Damages arising
out of or resulting from the matters referred to in Section 7.2(a) or
Section 7.2(c) if the same shall be suffered by any parent, subsidiary or
Affiliate of Lincoln Electric, including any Company or Subsidiary, after the
Closing.
     7.3 Limitations on Indemnification. The Parties’ respective rights to
indemnification under this Article VII are subject to the following limitations:
          (a) No Lincoln Electric Indemnified Party, on the one hand, or any
Shareholder Indemnified Party, on the other hand, shall be entitled to
indemnification hereunder with respect to an Indemnifiable Claim pursuant to
Section 7.2(a)(i) or Section 7.2(b)(i), as applicable (or, if more than one such
Indemnifiable Claim is asserted, with respect to all such Indemnifiable Claims),
unless the aggregate amount of Damages with respect to such Indemnifiable Claim
or Claims of all Lincoln Electric Indemnified Parties or Shareholder Indemnified
Parties, as the case may be, exceeds $500,000 (the “Threshold”), in which event
such Lincoln Electric Indemnified Party or Shareholder Indemnified Party, as the
case may be, shall be entitled to indemnification hereunder for all Damages with
respect to all of its Indemnifiable Claims without regard to the Threshold.
Furthermore, the maximum aggregate liability of the Shareholders with respect to
all Indemnifiable Claims pursuant to Section 7.2(a)(i) and the maximum aggregate
liability of Lincoln Electric with respect to all Indemnifiable Claims pursuant
to Section 7.2(b)(i) shall be fifty percent (50%) of the Aggregate Consideration
(the “Cap”). Notwithstanding the above, any Damages with respect to an
Indemnifiable Claim of any Lincoln Electric Indemnified Party or Shareholder
Indemnified Party, as the case may be, arising from (x) any breach or inaccuracy
of any Unlimited Representation or (y) any Controlled Group Liability, in each
case shall not be subject to or applied toward the Threshold or the Cap, and
such Lincoln Electric Indemnified Party shall be entitled to indemnification for
the entire amount of said Damages without regard to the Threshold or Cap.
          (b) The indemnification obligations of the parties with respect to any
Indemnifiable Claims pursuant to Section 7.2(a)(i), Section 7.2(b)(i) and
Section 7.2(c)(i), as applicable, shall terminate upon the second anniversary of
the Closing Date, except that:
               (i) The following indemnification obligations shall continue
indefinitely: (A) those of the Principal Shareholders with respect to any
inaccuracy or breach of any representation or warranty set forth in Section 3.3
(Authority), Section 3.4 (Capitalization), the second sentence of
Section 3.11(a) (Title to the Proprietary Rights), the first two sentences of
Section 3.12(a) (Title to Property), and Section 3.12(d) (Rights of First
Refusal); (B) those of the Shareholders with respect to any inaccuracy or breach
of any representation or warranty set forth in Section 3A.1 (Authority) and
Section 3A.2 (Capitalization; Title to Shares); and (C) those of Lincoln
Electric with respect to any inaccuracy or breach of any representation or
warranty set forth in Section 2.2 (Authority) (collectively, the “Unlimited
Representations”); and

-42-



--------------------------------------------------------------------------------



 



               (ii) The indemnification obligations of the Shareholders with
respect to any inaccuracy or breach of any representation or warranty set forth
in Section 3.9 (Taxes), Section 3.13 (Environmental Matters) and Section 3.16
(Employee Benefits) shall terminate ninety (90) days after the expiration of the
statutes of limitation applicable to the items contained therein.
          (c) The indemnification obligations of the Shareholders with respect
to Section 7.2(a)(iii) shall terminate upon the sixth anniversary of the Closing
Date.
          (d) The foregoing provisions of this Section 7.3 notwithstanding, if,
prior to the termination of any obligation to indemnify, written notice of a
claimed breach or other occurrence or matter giving rise to a claim of
indemnification is given by the party seeking indemnification (the “Indemnified
Party”) to the party from whom indemnification is sought (the “Indemnifying
Party”), or a suit or action based upon a claimed breach is commenced against
the Indemnifying Party, the Indemnified Party shall not be precluded from
pursuing such claimed breach, occurrence, other matter, or suit or action, or
from recovering from the Indemnifying Party (whether through the courts or
otherwise) on the claim, suit or action, by reason of the termination otherwise
provided for above.
     7.4 Procedure for Indemnification with Respect to Third Party Claims.
          (a) If the Indemnified Party determines to seek indemnification under
this Article VII with respect to Indemnifiable Claims resulting from the
assertion of liability by third parties, it shall give notice to the
Indemnifying Party promptly following the Indemnified Party’s becoming aware of
any such Indemnifiable Claim (a “Claim Notice”), which notice shall set forth
such material information with respect to such Indemnifiable Claim as is then
reasonably available to the Indemnified Party, provided that the failure to so
notify the Indemnifying Party shall not relieve the Indemnifying Party of any
liability that it may have to any Indemnified Party, except to the extent the
Indemnifying Party is materially prejudiced thereby. If any such liability is
asserted against the Indemnified Party and the Indemnified Party notifies the
Indemnifying Party of such liability, the Indemnifying Party shall be entitled,
if it so elects by written notice delivered to the Indemnified Party within
twenty (20) days after receiving the Claim Notice, to assume the defense of such
asserted liability (other than any asserted liability (i) relating to Taxes
matters or matters referred to in Section 3.13 (Environmental Matters), or
(ii) where the Indemnifying Party is also a party to the Action underlying such
Indemnifiable Claim and the Indemnified Party has one or more legal or equitable
defenses available to it that are different from or in addition to those
available to the Indemnifying Party and, in the reasonable opinion of the
Indemnified Party, counsel for the Indemnifying Party could not adequately
represent the interests of the Indemnified Party because such interests could be
in conflict with those of the Indemnifying Party) with counsel reasonably
satisfactory to the Indemnified Party unless the Indemnifying Party fails to
provide reasonable assurance to the Indemnified Party of its financial capacity
to assume such defense. If the Indemnifying Party elects to assume the defense
of such asserted liability, the claims made by such third party shall be
conclusively established as being within the scope of and subject to the
indemnification provisions of this Agreement. Notwithstanding the foregoing:
(i) the Indemnified Party shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be payable by the
Indemnified Party and (ii) the Indemnified Party shall not have any obligation
to

-43-



--------------------------------------------------------------------------------



 



give any notice of any assertion of liability by a third party unless such
assertion is in writing. With respect to any assertion of liability by a third
party that results in an Indemnifiable Claim, the Parties shall make available
to each other all relevant information in their possession which is material to
any such assertion.
          (b) If the Indemnifying Party disputes its liability with respect to
such Indemnifiable Claim, it shall, within twenty (20) days after receiving the
Claim Notice with respect to such Indemnifiable Claim, give written notice of
such dispute to the Indemnifying Party and such dispute shall be resolved
pursuant to Section 7.8. Pending resolution of any such dispute, the Indemnified
Party shall have the right to defend, compromise or settle such Indemnifiable
Claim at the risk of the Indemnifying Party.
          (c) Notwithstanding anything in this Section 7.4 to the contrary,
(i) if there is a reasonable probability that an Indemnifiable Claim may
materially and adversely affect the Indemnified Party, its corporate parent, if
any, its subsidiaries or Affiliates, including any Company after the Closing if
a Lincoln Electric Indemnified Party is the Indemnified Party, other than as a
result of money damages or other money payments, including in the case of
matters relating to Taxes matters or matters referred to Section 3.13
(Environmental Matters), then the Indemnified Party shall have the right, at the
cost and expense of the Indemnifying Party, to defend, compromise or settle such
Indemnifiable Claim; and (ii) the Indemnifying Party shall not, without the
Indemnified Party’s prior written consent, settle or compromise any
Indemnifiable Claim or consent to entry of any judgment in respect of any
Indemnifiable Claim unless such settlement, compromise or consent (A) includes
as an unconditional term the giving by the claimant or the plaintiff to the
Indemnified Party (and its corporate parent, if any, its subsidiaries and
Affiliates including any Company or Subsidiary after the Closing if Lincoln
Electric is the Indemnified Party) a release from all liability in respect of
such Indemnifiable Claim and (B) does not include a finding or admission by any
Company or Lincoln Electric of any violation of Applicable Laws or any violation
of the rights of any Person.
     7.5 Procedure for Indemnification with Respect to Non-Third Party Claims.
          (a) If the Indemnified Party asserts the existence of an Indemnifiable
Claim giving rise to Damages (but excluding Indemnifiable Claims resulting from
the assertion of liability by third parties), it shall give written notice to
the Indemnifying Party specifying the nature and amount of the Indemnifiable
Claim asserted (also, a “Claim Notice”). If the Indemnifying Party, within
twenty (20) days after receiving such Claim Notice, has not given written notice
to the Indemnified Party announcing its intent to contest such assertion by the
Indemnified Party, such assertion shall be deemed accepted and the amount of
Indemnifiable Claim shall be deemed a valid Indemnifiable Claim.
          (b) If, however, that the Indemnifying Party contests the assertion of
an Indemnifiable Claim by giving such written notice to the Indemnified Party
within such 20-day period, then the contested assertion of the claim shall
resolved according to Section 7.8.
     7.6 Shareholders’ Representative. The Shareholders hereby irrevocably
appoint Robin Harris (the “Shareholders’ Representative”) to act on behalf of
the Shareholders with respect to all matters relating to this Article VII and
the Escrow Agreement, including in

-44-



--------------------------------------------------------------------------------



 



considering and certifying the amount of any indemnification hereunder, in
determining the post-closing purchase price adjustment pursuant to Section 1.4
hereof, in communicating with the Shareholders in appointing a successor escrow
agent under the Escrow Agreement, in considering and acting with respect to any
amendment or termination of this Agreement, and generally in performing all acts
expressly required or permitted to be performed by the Shareholders’
Representative pursuant hereto and pursuant to the Escrow Agreement. Lincoln
Electric on the one hand, and Lincoln Electric and the escrow agent on the other
hand, shall have the right to deal exclusively with the Shareholders’
Representative with respect to all matters hereunder and under the Escrow
Agreement, respectively, and neither Lincoln Electric nor the escrow agent shall
have any liability to any Shareholder for any acts or omissions of the
Shareholders’ Representative, or any acts or omissions taken or not taken by
Lincoln Electric or the escrow agent at the direction of the Shareholders’
Representative. Upon any distribution of funds to the Shareholders’
Representative (or to one or more of the Shareholders upon written instruction
of the Shareholders’ Representative) in accordance with the Agreement, the
escrow agent and Lincoln Electric shall be deemed to have fully satisfied any
and all obligations to the Shareholders under this Agreement and the Escrow
Agreement with respect to the amount of such distribution. The Shareholders’
Representative shall have no liability to the Companies or the Shareholders with
respect to actions taken or omitted to be taken in her capacity as the
Shareholders’ Representative, except with respect to any liability resulting
primarily from the Shareholders’ Representative’s gross negligence or willful
misconduct. The Shareholders’ Representative shall be entitled to rely upon any
directions received from holders (the “Majority Holders”) of a majority of the
Shares. If the Shareholders’ Representative is unable or unwilling to perform
her duties required under this Agreement and the Escrow Agreement, the Majority
Holders shall promptly appoint a successor Shareholders’ Representative.
     7.7 Termination of the Companies’ Warranties. Notwithstanding any
provisions of this Agreement to the contrary: (a) all representations,
warranties and covenants made by the Companies in the Additional Documents shall
terminate as to the Companies (but only as to the Companies, and not as to the
Shareholders) as of the Closing; and (b) after the Closing, the Companies shall
not have any obligation or liability to any Shareholder as a direct or indirect
result of any misrepresentation, breach of covenant or other occurrence or
circumstance for which the Shareholders have or may have liability to Lincoln
Electric under this Agreement.
     7.8 Arbitration.
          (a) All disputes under this Article VII shall be settled by
arbitration in Cincinnati, Ohio, before a panel of three arbitrators pursuant to
the rules of the American Arbitration Association. Arbitration may be commenced
by the Indemnifying Party as provided for in Section 7.4(b) or Section 7.5(b),
as applicable, by giving written notice to the Indemnified Party that such
dispute has been referred to arbitration under this Section 7.8; provided,
however, that such arbitration shall not be commenced until the expiration of
the 20-day period following the date of such notice, during which time the
Shareholders’ Representative and a representative of Lincoln Electric shall meet
and use all commercially reasonable efforts to resolve such dispute in a
mutually agreeable manner. If such efforts fail, the panel of arbitrators shall
be selected as follows: one arbitrator shall be selected by each of the
Shareholders’ Representative and Lincoln Electric within twenty (20) days
following the expiration of the 30 day period described in the preceding
sentence, and the third arbitrator shall be selected by agreement of the first
two

-45-



--------------------------------------------------------------------------------



 



arbitrators. Any award rendered by the arbitrators shall be conclusive and
binding upon the parties hereto; provided, however, that any such award shall be
accompanied by a written opinion of the arbitrators giving the reasons for the
award. This provision for arbitration shall be specifically enforceable by the
parties and the decision of the arbitrators in accordance herewith shall be
final and binding and there shall be no right of appeal therefrom. Each party
shall pay its own expenses of arbitration and the expenses of the arbitrators
shall be shared 50% by the Shareholders and 50% by Lincoln Electric; provided,
however, that if in the opinion of the arbitrators any claim for indemnification
or any defense or objection thereto was unreasonable, the arbitrators may
assess, as part of their award, all or any part of the arbitration expenses of
the other party (including reasonable attorneys’ fees) and of the arbitrators
against the party raising such unreasonable claim, defense or objection.
          (b) To the extent that arbitration may not be legally permitted
hereunder and the parties to any dispute hereunder may not at the time of such
dispute mutually agree to submit such dispute to arbitration, any party may
commence a civil action in a court of appropriate jurisdiction to solve disputes
hereunder. Nothing contained in this Section 7.8 shall prevent the parties from
settling any dispute by mutual agreement at any time.
     7.9 Adjustment to Aggregate Consideration. All indemnification payments
pursuant to this Article VII shall be deemed to be adjustments to the Aggregate
Consideration.
ARTICLE VIII. DEFINITIONS
     8.1 Terms Not Defined Elsewhere. The following terms, as used herein, have
the following meanings:
          “Adjusted Benchmark” means the amount equal to the sum of the
Benchmark and Two Million Dollars ($2,000,000), which amount equals Thirty-Three
Million Three Hundred Twenty-Eight Thousand Dollars ($33,328,000).
          “Affiliate” shall mean, with respect to any specified Person, any
other Person that directly, or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.
          “April Working Capital” means the difference between the total
consolidated current assets and total consolidated current liabilities of the
Companies and the Subsidiaries as of the close of business on April 1, 2005, in
each case as such items would be reflected on a consolidated balance sheet of
the Companies, (i) prepared as if it were a year-end balance sheet (including
typical year-end adjustments customarily made by the Companies, (ii) prepared
from and in accordance with the books and records of the Companies and the
Subsidiaries and (iii) prepared in conformity with the accounting policies,
practices and methods of estimation used in determining the Benchmark, provided
that such policies, practices and methods of estimation and the amounts
resulting therefrom are in accordance with GAAP; provided, however, that the
April Working Capital shall not (A) include the amount of any indebtedness or
other items to be included in the calculation of the Debt Adjustment Amount,
including the

-46-



--------------------------------------------------------------------------------



 



indebtedness reflected on Exhibit B attached hereto or (B) be reduced by the
LIFO reserve.
          “Benchmark” means the amount of net working capital derived from the
unaudited combined (with consolidating adjustments) statement of assets and
liabilities of (i) J.W. Harris and the J.W. Harris Subsidiaries as of
September 24, 2004, (ii) Harris-Euro and the Harris-Euro Subsidiaries as of
December 31, 2004 and (iii) Autobraze as of December 31, 2004, as further
detailed on attached Exhibit E, which amount equals Thirty-One Million Three
Hundred Twenty-Eight Thousand Dollars ($31,328,000).
          “Closing Date Working Capital” means the difference between the total
consolidated current assets and total consolidated current liabilities of the
Companies and the Subsidiaries as of the Closing Date, in each case as such
items would be reflected on a consolidated balance sheet of the Companies,
(i) prepared as if it were a year-end balance sheet (including typical year-end
adjustments customarily made by the Companies), (ii) prepared from and in
accordance with the books and records of the Companies and the Subsidiaries and
(iii) prepared in conformity with the accounting policies, practices and methods
of estimation used in determining the Benchmark, provided that such policies,
practices and methods of estimation and the amounts resulting therefrom are in
accordance with GAAP; provided, however, that the Closing Date Working Capital
shall not (A) include the amount of any indebtedness or other items to be
included in the calculation of the Debt Adjustment Amount, including the
indebtedness reflected on Exhibit B attached hereto or (B) be reduced by the
LIFO reserve.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          “Company Transaction Expenses” means all costs, fees and expenses
incurred or payable by the Companies and the Shareholders in connection with
this Agreement, the Additional Agreements and the Transactions.
          “Escrow Amount” means the General Escrow Amount plus the Working
Capital Escrow Amount.
          “General Escrow Amount” means $3,000,000.
          “Governmental Authority” means any domestic, foreign or multi-national
federal, state, provincial, regional, municipal or local governmental or
administrative authority, including any court, tribunal, agency, bureau,
committee, board, regulatory body, administration, commission or instrumentality
constituted or appointed by any such authority.
          “Knowledge of the Shareholders” means the actual knowledge of facts,
matters or circumstances of Joe Harris, Robin Harris, Gordon Harris, Terry
Howard, Jack Valentine, Ann Elliot, Dan Arthur, David Jacobs, Bob Henson, John
Pandorf and Donna Wiggins.
          “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance, restriction, tenancy or
other possessory interest,

-47-



--------------------------------------------------------------------------------



 



conditional sale or other title retention agreement, assessment, easement, right
of way, covenant, right of first refusal, defect in title, or any other claim of
any kind in respect of such property or asset. For the purposes of this
Agreement, a Person shall be deemed to own a property or asset that is subject
to a Lien if it has acquired or holds such property or asset subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such property or asset.
          “Material Adverse Effect” means, with respect to any party, any state
of facts, change, event, effect or occurrence that is or may, individually or in
the aggregate, be reasonably likely to (i) be materially adverse to the
business, financial condition, results of operations, prospects, properties,
assets or liabilities (including contingent liabilities) of such party and its
subsidiaries consolidated as one enterprise, or (ii) prevent or materially delay
consummation of the transaction or otherwise prevent Lincoln Electric or its
subsidiaries from performing their obligations under this Agreement.
          “Net Consideration” means the Aggregate Consideration less the Escrow
Amount, as adjusted pursuant to Section 1.2(c).
          “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
          “Parties” means Lincoln Electric and the Shareholders.
          “Permitted Liens” means (a) Liens consisting of recorded restrictions,
easements, encroachments, permits and other restrictions, conditions or
limitations relating to the use of real property or irregularities in title
thereto that do not materially detract from the value of, or impair the use of,
such property by any Company or Subsidiary in the operation of their respective
businesses; (b) Liens for current Taxes, assessments or governmental charges or
levies on real property not yet due and payable; or (c) Liens recorded by The
Fifth Third Bank against the Mason Property.
          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or any other entity or organization,
including a Governmental Authority.
          “Shares” means the J.W. Harris Shares, the Autobraze Shares and the
Harris-Euro Shares.
          “Subsidiaries” means the J.W. Harris Subsidiaries and the Harris-Euro
Subsidiaries.
          “Subsidiary” means any of the Subsidiaries.
          “Tax” means (i) any income, gross receipts, capital gains, license,
occupancy, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including Taxes under Section 59A of the Code),
customs duties, capital stock, franchise, unincorporated business, profits,
withholding, information, social security (or similar), unemployment,
disability, workers’ compensation, real property, personal property, unclaimed
property, ad valorem, sales, use, transfer, registration, value

-48-



--------------------------------------------------------------------------------



 



added, alternative or add-on minimum, accumulated earnings, personal holding
company, estimated, or other tax, report or assessment of any kind whatsoever
imposed by any Governmental Authority, including any interest, penalty,
assessment, or addition thereto, whether disputed or not; and (ii) any
obligations under any agreements or arrangements with respect to any Taxes
described in clause (i) above.
          “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including all schedules or
attachments thereto, and including any amendment thereof.
          “Transactions” means, collectively, the transactions contemplated by
this Agreement and the Additional Documents.
          “Welding Fumes Litigation” means all pending, threatened and future
claims (including previously dismissed claims that may be refiled) arising from
fumes that are created by or otherwise related to the use of metals or cleaning
chemicals in welding, soldering, brazing or other joining processes.
          “Working Capital Escrow Amount” means $2,000,000, plus any additional
amount which may be paid by Lincoln Electric in accordance with Section 1.4(b).
     8.2 Index of Defined Terms. Each of the following capitalized terms has the
meaning ascribed to it in the Section of this Agreement set forth opposite such
term:

      Term:   Defined In:
Accountant
 
1.4(a)
Action
 
3.14
Additional Documents
 
7.1(a)
Adjusted Benchmark
 
8.1
Affiliate
 
8.1
Aggregate Consideration
 
1.2(a)
Agreement, this
 
Preamble
Applicable Laws
 
3.10(a)
April Working Capital
 
8.1
Audited Financial Statements
 
3.7
Autobraze
 
Preamble
Autobraze Shareholders
 
Preamble
Autobraze Shares
 
3.4(b)
Benchmark
 
8.1
Business Personnel
 
3.20
Cap
 
7.3(a)
Claim Notice
 
7.4(a) and 7.5(a)
Closing
 
1.3
Closing Balance Sheet
 
1.4(a)
Closing Date
 
1.3
Closing Date Working Capital
 
8.1

-49-



--------------------------------------------------------------------------------



 



      Term:   Defined In:
Closing Statement
 
1.4(a)
Code
 
8.1
Company
 
Preamble
Company Permits
 
3.10(e)
Company Transaction Expenses
 
8.1
Conticast Property
 
5.3(m)(i)
Contract
 
3.18(a)
Controlled Group Liability
 
3.16(a)(i)
Damages
 
7.2(a)
Debt Adjustment Amount
 
1.2(a)
December Balance Sheet
 
3.7
December Statements
 
3.7
Disclosure Schedule
 
3.1(a)
Employment Agreements
 
5.3(p)
Environmental Laws
 
3.13(a)
Environmental Permits
 
3.13(e)
ERISA
 
3.16(a)(i)
ERISA Affiliate
 
3.16(a)(i)
Escrow Agreement
 
1.2(b)(i)
Escrow Amount
 
8.1
Estimated Working Capital Amount
 
1.2(c)(i)
Financial Statements
 
3.7
GAAP
 
1.2(a)
General Escrow Amount
 
8.1
Governmental Authority
 
8.1
Harris-Euro
 
Preamble
Harris-Euro Shareholders
 
Preamble
Harris-Euro Shares
 
3.4(c)
Harris-Euro Subsidiaries
 
3.2(c)
Harris Spain
 
Preamble
Hazardous Materials
 
3.13(a)
HSR Act
 
2.3(d)
Indemnifiable Claim(s)
 
7.2(a), (b) and (c)
Indemnified Party
 
7.3(d)
Indemnifying Party
 
7.3(d)
J.W. Harris
 
Preamble
J.W. Harris International
 
3.9(m)
J.W. Harris Shares
 
3.4(a)
J.W. Harris Shareholders
 
Preamble
J.W. Harris Subsidiaries
 
3.2(a)
Knowledge of the Shareholders
 
8.1
Lien
 
8.1
Lincoln Working Capital Payment
 
1.4(b)(i)
Lincoln Electric
 
Preamble
Lincoln Electric Indemnified Party
 
7.2(a)
Majority Holders
 
7.6

-50-



--------------------------------------------------------------------------------



 



      Term:   Defined In:
Mason Property
 
5.3(m)(i)
Material Adverse Effect
 
8.1
Mexican Labor Regulations
 
3.16(b)(i)
Multiemployer Plan
 
3.16(a)(vi)
Multiple Employer Plan
 
3.16(a)(vi)
Net Consideration
 
8.1
Noncompetition Agreements
 
5.3(h)
Ordinary Course of Business
 
8.1
Parties
 
8.1
Permitted Liens
 
8.1
Person
 
8.1
Plans
 
3.16(a)(i)
Principal Shareholders
 
Preamble to Article III
Product Liability
 
3.22
Projected Closing Statement
 
1.2(c)(i)
Proprietary Rights
 
3.11(a)
Qualified Plan
 
3.16(a)(iii)
Real Property
 
3.12(c)
Real Property Transfers
 
5.3(m)(iii)
Resolution Period
 
1.4(a)
Section 338(h)(10) Elections
 
4.2(e)
Section 338 Forms
 
4.2(e)
Securities Act
 
3.2(a)
Shareholder Indemnified Party
 
7.2(b)
Shareholders’ Representative
 
7.6
Shareholders
 
Preamble
Shareholders Working Capital Payment
 
1.4(b)(ii)
Shares
 
8.1
Software
 
3.11(e)
Subsidiaries
 
8.1
Subsidiary
 
8.1
Tax
 
8.1
Tax Return
 
8.1
Threshold
 
7.3(a)
Title Policy
 
5.3(m)(iv)(1)
Transactions
 
8.1
Transfer Documents
 
5.3(m)(iv)
Transferred Properties
 
5.3(m)(i)
Trust
 
3A.1(b)
Trust Instrument
 
3A.1(b)
Unlimited Representations
 
7.3(b)(i)
Welding Fumes Litigation
 
8.1
Withdrawal Liability
 
3.16(a)(i)
Working Capital Escrow Amount
 
8.1

-51-



--------------------------------------------------------------------------------



 



ARTICLE IX. MISCELLANEOUS
     9.1 Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery or (d) sent by fax, as
follows:
     if to Lincoln Electric:

     
 
  Lincoln Electric Holdings, Inc.
 
  22801 St. Clair Avenue
 
  Cleveland, Ohio 44117-1199
 
  Attention: General Counsel
 
  Facsimile No.: (216) 383-8125

               with a copy to:

     
 
  John M. Gherlein, Esq.
 
  Baker & Hostetler LLP
 
  3200 National City Center
 
  1900 East Ninth Street
 
  Cleveland, Ohio 44114-3485
 
  Facsimile No.: (216) 696-0740

     if to any Shareholder:

     
 
  Shareholders’ Representative
 
  c/o Robin Harris
 
  9274 Witherbone Court
 
  Cincinnati, Ohio 45242
 
  Facsimile No.: (513) 891-8235

               with a copy to:

     
 
  Steven M. Nechemias, Esq.
 
  Taft, Stettinius & Hollister LLP
 
  425 Walnut Street, Suite 1800
 
  Cincinnati, Ohio 45202-3957
 
  Facsimile No.: (513) 381-0205

or to such other Person or address as any party shall specify by notice in
writing to the party entitled to notice. All such notices, requests, demands,
letters, waivers and other communications shall be deemed to have been received
(w) if by personal delivery, on the day after such delivery, (x) if by certified
or registered mail, on the fifth (5th) business day after the mailing thereof,
(y) if by next-day or overnight mail or delivery, on the day delivered or (z) if
by fax, on the day following the day on which such fax was sent, provided that a
copy is also sent by certified, registered or overnight mail.

-52-



--------------------------------------------------------------------------------



 



     9.2 Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The headings and the table of contents
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the context
requires, words used in the singular shall be construed to mean or include the
plural and vice versa, and pronouns of any gender shall be deemed to include and
designate the masculine, feminine or neuter gender. The word “including” shall
mean “including without limitation.”
     9.3 Counterparts; Facsimiles. This Agreement may be executed in
counterparts, which together shall constitute one and the same Agreement. The
Parties may execute more than one copy of the Agreement, each of which shall
constitute an original. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.
     9.4 Entire Agreement; Modification. This Agreement (including the documents
and the instruments referred to herein), constitutes the entire agreement among
the Parties and supersede all prior agreements and understandings, agreements or
representations by or among the Parties, written and oral, with respect to the
subject matter hereof and thereof.
     9.5 Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to create any third party
beneficiaries.
     9.6 Governing Law. Except to the extent that the laws of the jurisdiction
of organization of any party hereto, or any other jurisdiction, are mandatorily
applicable to matters arising under or in connection with this Agreement, this
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of laws. Subject to Section 7.8, all actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in any Ohio state or federal court sitting in the City of Cincinnati,
and each party hereto waives any objection based on forum non conveniens,
jurisdiction or venue to the bringing of any action or proceeding in accordance
with this sentence.
     9.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties (whether by
operation of law or otherwise) without the prior written consent of the other
Parties, except that Lincoln Electric may assign any of its rights (but not any
of its obligations) under this Agreement to any of its subsidiaries. Subject to
the preceding sentence, this Agreement, including, without limitation, the
indemnification obligations of the Shareholders (including the Principal
Shareholders) shall be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors and assigns.
     9.8 Expenses. Lincoln Electric shall be responsible for all costs, fees and
expenses incurred by Lincoln Electric in connection with this Agreement and the
Transactions. The Shareholders shall be responsible for all costs, fees and
expenses incurred or payable by the

-53-



--------------------------------------------------------------------------------



 



Companies, the Subsidiaries and the Shareholders in connection with this
Agreement, the Additional Agreements and the Transactions.
[signature page follows]

-54-



--------------------------------------------------------------------------------



 



[Signature page to Share Purchase Agreement.]
     IN WITNESS WHEREOF, Lincoln Electric, the Companies and the Shareholders
have signed this Agreement as of the date first written above.

                  LINCOLN ELECTRIC HOLDINGS, INC.
 
           
 
  By:                  
 
         Name:    
 
         
 
         Title:    
 
         

              SHAREHOLDERS:
 
       
 
      JOSEPH W. HARRIS
 
      REVOCABLE TRUST dated 6/10/97, as amended or restated.
 
       
 
       
 
      Joseph W. Harris, Trustee
 
       
 
      JOSEPH W. HARRIS GRANTOR
 
      RETAINED ANNUITY TRUST I dated 7/15/98.
 
       
 
       
 
      Joseph W. Harris, Trustee
 
       
 
      JOSEPH W. HARRIS GRANTOR
 
      RETAINED ANNUITY TRUST II dated 7/15/98.
 
       
 
       
 
      Joseph W. Harris, Trustee
 
       
 
      GORDON L. HARRIS TRUST
 
      dated 10/10/97, as amended or restated.
 
       
 
       
 
      Gordon L. Harris, Trustee

-1-



--------------------------------------------------------------------------------



 



         
 
       
 
      Gordon L. Harris
 
       
 
       
 
      Robin R. Harris-Justice
 
       
 
       
 
      Jolie Harris
 
       
 
      The Fifth Third Bank, as trustee under
 
      arrangement with Joseph W. Harris for the
 
      benefit of Robin Harris

         
 
  By:    
 
     
 
  Name:   
 
       

     
 
  The Fifth Third Bank, as trustee under
 
  arrangement with Joseph W. Harris for the
 
  benefit of Jolie Harris

         
 
  By:    
 
     
 
  Name:   
 
       

     
 
  The Fifth Third Bank, as trustee under
 
  arrangement with Joseph W. Harris for the
 
  benefit of Mark Harris

         
 
  By:    
 
     
 
  Name:   
 
       

     
 
  The Fifth Third Bank, as trustee under
 
  arrangement with Joseph W. Harris for the
 
  benefit of Scott Harris

         
 
  By:    
 
     
 
  Name:   
 
       

-2-



--------------------------------------------------------------------------------



 



     
 
  The Fifth Third Bank, as trustee under
 
  arrangement with Gordon L. Harris for the
 
  benefit of Jill Rae Harris

         
 
  By:    
 
     
 
  Name:   
 
       

     
 
  The Fifth Third Bank, as trustee under
 
  arrangement with Gordon L. Harris for the
 
  benefit of Gordon Lee Harris, II

         
 
  By:    
 
     
 
  Name:   
 
       

     
 
   
 
  Kevin Grace
 
   
 
   
 
  Terry Howard
 
   
 
   
 
  Stephen W. Sprague
 
   
 
   
 
  Douglas F. Sprague
 
   
 
   
 
  Joseph W. Harris

-3-